 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOAN AND SECURITY AGREEMENT

 

dated as of December 4, 2015

 

 

among

 

 

PennyMac Loan Services, LLC,
as Borrower,

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC,

as Guarantor,

 

and

 

 

BARCLAYS BANK PLC,
as Lender

 



   

 

 

Table of Contents



  Page ARTICLE I   DEFINITIONS AND ACCOUNTING MATTERS 1 Section
1.01.   Definitions; Construction. 1 Section 1.02.   Accounting Matters 2
ARTICLE II   LOANS, BORROWING, PREPAYMENT 2 Section 2.01.   Loans 2 Section
2.02.   Note. 2 Section 2.03.   Borrower Electronic Files and Funding Requests.
2 Section 2.04.   Borrowing Base Reports 3 Section 2.05.   Interest 3 Section
2.06.   Increased Capital Costs 4 Section 2.07.   Alternate Rate of Interest 4
Section 2.08.   Mandatory Repayment of Loans. 4 Section 2.09.   Optional
Prepayment 5 ARTICLE III   PAYMENTS; COMPUTATIONS; TAXES; FEES 5 Section
3.01.   Payments and Computations, Etc. 5 Section 3.02.   Taxes. 6 Section
3.03.   Fees and Expenses 7 ARTICLE IV   SECURITY INTEREST 7 Section
4.01.   Security Interest 7 Section 4.02.   Provisions Regarding Pledge of
Servicing Rights to Be Included In Financing Statements 8 Section
4.03.   Authorization of Financing Statements 8 Section 4.04.   Lender’s
Appointment as Attorney In Fact. 8 Section 4.05.   Release of Security Interest
9 ARTICLE V   CONDITIONS PRECEDENT 10 Section 5.01.   Conditions Precedent 10
Section 5.02.   Further Conditions Precedent 10 ARTICLE VI   REPRESENTATIONS AND
WARRANTIES 10 Section 6.01.   Representations and Warranties of the Borrower 10
Section 6.02.   Representations Concerning the Collateral 14 ARTICLE
VII   COVENANTS 15 Section 7.01.   Affirmative Covenants of Borrower 15 Section
7.02.   Negative Covenants of the Borrower 21 Section 7.03.   Notice of Certain
Occurrences 22 ARTICLE VIII   EVENTS OF DEFAULT 24 Section 8.01.   Events of
Default 24 Section 8.02.   Remedies. 27 Section 8.03.   Collection Account;
Application of Proceeds. 28

 

 

 

 

 

 i 

 



ARTICLE IX   ASSIGNMENT 29 Section 9.01.   Restrictions on Assignments 29
Section 9.02.   Evidence of Assignment; Endorsement on Note 29 Section
9.03.   Rights of Assignee 29 Section 9.04.   Permitted Participants; Effect 29
Section 9.05.   Voting Rights of Participants 29 ARTICLE X   INDEMNIFICATION 30
Section 10.01.   Indemnities by the Borrower 30 Section 10.02.   General
Provisions 30 ARTICLE XI   MISCELLANEOUS 30 Section 11.01.   Amendments, Etc 30
Section 11.02.   Notices, Etc 30 Section 11.03.   No Waiver; Remedies 30 Section
11.04.   Binding Effect; Assignability 30 Section 11.05.   GOVERNING LAW;
SUBMISSION TO JURISDICTION 31 Section 11.06.   Entire Agreement 32 Section
11.07.   Acknowledgement 32 Section 11.08.   Captions and Cross References 32
Section 11.09.   Execution in Counterparts 32 Section 11.10.   Confidentiality
32 Section 11.11.   Survival 32 Section 11.12.   Set-Off 32 Section
11.13.   Guaranty. 33

 

 

 

 

 



 ii 

 

 

Schedules



Schedule I Definitions   Schedule 5.01 Conditions Precedent to the Effectiveness
of this Agreement   Schedule 5.02 Conditions Precedent to each Loan   Schedule
6.01(r) Borrower’s Existing Financing Facilities   Schedule 6.02 Eligibility
Criteria with respect to the Mortgage Loans   Schedule 7.01(s) Barclays Bank PLC
Required Investor Reports   Schedule 11.02 Notices  



 

Exhibits



Exhibit 2.02(a) Form of Note   Exhibit 2.03 Form of Borrower Funding Request  
Exhibit 2.08(a) Form of Repayment Notice   Exhibit 2.08(b) Form of Prepayment
Notice   Exhibit 7.01 Form of Compliance Certificate  

 

 

 

 

 



 iii 

 

 

This LOAN AND SECURITY AGREEMENT (as amended or supplemented from time to time,
this “Agreement”) dated as of December 4, 2015, is among PennyMac Loan Services,
LLC (the “Borrower” or the “Servicer”), PRIVATE NATIONAL MORTGAGE ACCEPTANCE
COMPANY, LLC (the “Guarantor”) and BARCLAYS BANK PLC (the “Lender”).

 

BACKGROUND

 

The Borrower wishes to obtain financing from time to time to provide funding for
the origination or acquisition of certain Eligible Servicing Rights (as defined
herein), which Eligible Servicing Rights shall secure Loans (as defined herein)
to be made by the Lender hereunder.

 

The Lender has agreed, subject to the terms and conditions of this Agreement, to
provide such financing to the Borrower.

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01.     Definitions; Construction.

(a)             Capitalized terms used herein and not otherwise defined herein
shall have the meanings specified in Schedule I.

 

(b)             All terms used in Article 9 of the UCC, and not specifically
defined herein, are used herein as defined in such Article 9.

 

(c)             Unless otherwise stated in this Agreement, in the computation of
a period of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

 

(d)             The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.

 

(e)             Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

 

(f)              The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”.

 

(g)             Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (v) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

 

 

 

 



 1 

 

 

Section 1.02.     Accounting Matters. Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Lender hereunder shall be prepared in accordance with GAAP.

ARTICLE II

LOANS, BORROWING, PREPAYMENT

 

Section 2.01.     Loans. On the terms and subject to the conditions set forth in
this Agreement, the Lender shall make loans in an aggregate amount not to exceed
the Available Facility Amount (each such loan, a “Loan”) to the Borrower from
time to time. The Lender shall distribute the proceeds of such Loan to the
Borrower no later than 1:00 p.m. (New York City time) on the related Funding
Date in accordance with Section 2.03.

 

Section 2.02.     Note.

 

(a)             The Loans made by the Lender shall be evidenced by a single
promissory note of the Borrower substantially in the form of Exhibit 2.02(a)
hereto (the “Note”), dated the date hereof, payable to the Lender in a principal
amount not to exceed an amount equal to the Available Facility Amount as
originally in effect and otherwise duly completed.

 

(b)             The date, amount, and interest rate of each Loan made by the
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of the Note, noted by the Lender on the grid attached to the Note or any
continuation thereof, provided, that failure of the Lender to make any such
recordation or notation shall not affect the obligations of the Borrower to make
a payment when due of any amount hereunder or under the Note in respect of the
Loans.

 

Section 2.03.     Borrower Electronic Files and Funding Requests.

 

(a)             On any Funding Notice Date prior to the Wind Down Date, the
Borrower may request the Lender to make a Loan on the Funding Date specified in
the related Borrower Funding Request by delivering to the Lender an irrevocable
Borrower Funding Request no later than 3:00 p.m. (New York City time) on such
Funding Notice Date. The amount of any Loan requested pursuant to a Borrower
Funding Request shall be not greater than the related Available Loan Amount and,
with respect to the Initial Borrower Funding request, shall not be less than $5
million. The Borrower may request a Funding Date on any Business Day; provided,
however, a Funding Date that involves the addition of new Collateral may not
fall on any of the five (5) last Business Days in any calendar month unless
otherwise agreed by Lender. Any Borrower Funding Request that relates to the
addition of new Collateral shall include an Electronic File describing all
Eligible Servicing Rights that constitute the Collateral hereunder.

 

 

 

 

 



 2 

 

 

(b)             Regardless whether the Borrower intends to deliver a Borrower
Funding Request during any calendar month, the Borrower shall deliver to the
Lender on the fifteenth (15th) calendar day of each month (or, if such day is
not a Business Day, the following Business Day) (any such day, a “Collateral
Reporting Date”), an Electronic File with respect to all Eligible Servicing
Rights that constitute the Collateral hereunder, which shall include all updates
to the Collateral since the date of the preceding Electronic File.

 

(c)             In Lender’s determination of Collateral Value for any of the
Servicing Rights hereunder, it shall apply the MSR Value of the Servicing Rights
in a related Borrowing Base Report. Any excess of the amount funded on such Loan
over the Collateral Value shall result in a Borrowing Base Deficiency as set
forth in Section 2.08(b). Notwithstanding anything to the contrary contained in
this Section 2.03, the Lender shall have the right to determine MSR Value at any
time in its sole good faith discretion.

 

(d)             By delivering a Borrower Funding Request, the Borrower
represents and warrants to the Lender that, after taking into account the amount
of the requested Loan, all conditions precedent to such Loan specified in
Section 5.02 have been satisfied.

 

Section 2.04.     Borrowing Base Reports. With respect to each Funding Date, the
Lender shall determine the MSR Value of the Eligible Servicing Rights to be
pledged as security for a Loan on such Funding Date and shall communicate such
determination by providing Borrower with a Borrowing Base Report prior to such
Funding Date. For purposes of preparing each Borrowing Base Report, the Lender
shall calculate the Collateral Value of the Eligible Servicing Rights described
in the Relevant Electronic File.

 

Section 2.05.     Interest. Interest shall accrue on each Loan for each day
during a related Interest Period at a per annum rate equal to the product of
(x) the outstanding principal balance of such Loan on such day, multiplied by
(y) the sum of (i) the applicable LIBOR Rate for such day and (ii) the
Applicable Margin. Interest shall be payable on each Monthly Settlement Date in
arrears with respect to each Loan through the final day of each Interest Period
(regardless whether such day is a Business Day), such amount to be payable on
each Monthly Settlement Date. The Lender shall determine the LIBOR Rate for each
Loan, which may be reset on a daily basis, as set forth in the definition of
“LIBOR Rate” and provide notice of such determination to the Borrower. The
Lender shall also calculate the amount of interest or other amounts due to be
paid by the Borrower from time to time hereunder (including in connection with
any prepayment or repayment of Loans permitted hereunder) and shall provide a
written statement thereof to the Borrower at least two Business Days prior to
the due date of such payments (or the relevant repayment or prepayment after
having received a notice thereof); provided, that failure to provide such
statements on a timely basis shall not relieve the Borrower of the obligation to
pay any interest and principal due on the applicable payment date (based upon
its good faith calculation of the amount due, such amount to be promptly
reconciled after receipt of a subsequent statement from the Lender) and other
such amounts hereunder promptly upon receipt of such statement.

 

 

 

 

 



 3 

 

 

Section 2.06.     Increased Capital Costs. If Lender determines in its sole
discretion that any Change in Law or any change in accounting rules regarding
capital requirements has the effect of reducing the rate of return on Lender’s
capital under this Agreement as a consequence of such Change in Law or change in
accounting rules, then from time to time Borrower will compensate Lender for
such reduced rate of return suffered as a consequence of such Change in Law or
change in accounting rules on terms similar to those imposed by Lender. Further,
if due to the introduction of, any change in, or the compliance by Lender with
(i) any eurocurrency reserve requirement, or (ii) the interpretation of any law,
regulation or any guideline or request from any central bank or other
Governmental Authority whether or not having the force of law, there shall be an
increase in the cost to Lender as a consequence of the Loans or other advances
of funds made by Lender pursuant to this Agreement or any of the Facility
Documents relating to fundings or commitments under this Agreement, then
Borrower shall, from time to time and upon demand by Lender, compensate Lender
for such increased costs, and such amounts shall be deemed a part of the
Obligations hereunder. Lender shall provide Borrower with notice as to any such
Change in Law, change in accounting rules or change in compliance promptly
following Lender’s receipt of actual knowledge thereof.

 

Section 2.07.     Alternate Rate of Interest. If on any Business Day, the Lender
determines (which determination shall be conclusive absent manifest error)
(a) that adequate and reasonable means do not exist for ascertaining the LIBOR
Rate; or (b) that the LIBOR Rate will not adequately and fairly reflect the cost
to the Lender of making or maintaining its Loan; or (c) that it has become
unlawful for it to honor its obligation to make or maintain Loans hereunder
using the LIBOR Rate, or maintaining its Loans (or its Loan) included in any
advance, then the Lender shall give notice thereof to the Borrower by telephone,
facsimile, or other electronic means as promptly as practicable thereafter and,
until the Lender notifies the Borrower that the circumstances giving rise to
such notice no longer exist, any Borrower Funding Request that requests that
Lender make a new Loan, subject to the timely approval of the Borrower after
receipt of notice of such revised rate, at a rate per annum that the Lender
determines in its reasonable discretion adequately reflects the cost to the
Lender of making or maintaining the Loan.

 

Section 2.08.     Mandatory Repayment of Loans.

 

(a)             On each Loan Repayment Date (or, if such day is not a Business
Day, the following Business Day) from and after the Wind Down Date, and
continuing until the Outstanding Aggregate Loan Amount shall be reduced to zero,
the Borrower shall repay an amount equal to at least one-twelfth (1/12) of the
Outstanding Aggregate Loan Amount as of the Wind Down Date with respect to all
Loans and all other amounts due under this Agreement. Loans may be prepaid in
accordance with the terms of Section 2.09 hereof and, to the extent prepaid,
provided the Wind Down Date shall not have occurred, may be re-borrowed
hereunder in accordance with the terms hereof (including satisfaction of all
conditions precedent contained in Section 5.02). Notwithstanding the foregoing,
all amounts owing under the Facility shall be immediately due and payable on the
Termination Date.

 

(b)             If, on any Business Day (a “Borrowing Base Shortfall Day”), the
Lender provides written notice to the Borrower that the Lender has determined in
its sole reasonable discretion based on the Borrowing Base Report most recently
delivered by the Lender pursuant to Section 2.04 that the Outstanding Aggregate
Loan Amount on such day exceeds the lesser of (i) the Borrowing Base and
(ii) the Available Facility Amount on such day (such circumstance, a “Borrowing
Base Deficiency”), the Borrower (i) on the same day if the Lender notifies
Borrower by 11:00 a.m. (New York time) of such Borrowing Base Deficiency, or
(ii) if the notice is received later than 11:00 a.m. (New York time), then
within one (1) Business Day after the Borrowing Base Shortfall Day, shall repay
outstanding Loans (including accrued Interest thereon), in an amount equal to
the amount of the Borrowing Base Deficiency specified in the notice provided to
the Borrower by the Lender (such requirement a “Margin Call”).

 

 

 

 

 



 4 

 

 

Section 2.09.     Optional Prepayment. The Borrower may, at its option, prepay
any Loan advanced hereunder in full or in part on any date, but not more than
once per month; provided, however, that the Borrower shall be permitted at any
time, without limitation, to prepay any Loan in connection with a Margin Call
(any such date, an “Optional Prepayment Date”). Any such prepayment received by
the Lender by 3:00 p.m. (New York City time) on such Optional Prepayment Date
shall be applied by the Lender on such Business Day. Any such prepayment
received by the Lender after 3:00 p.m. (New York City time) on such Optional
Prepayment Date shall be applied by the Lender on the following Business Day.
For the avoidance of doubt, any optional prepayment in full shall not result in
the termination of this Agreement unless such termination is declared in writing
by the Borrower, acting in its discretion.

 

ARTICLE III

PAYMENTS; COMPUTATIONS; TAXES; FEES

 

Section 3.01.     Payments and Computations, Etc.

 

(a)             Unless otherwise expressly stated herein, all amounts to be paid
or deposited hereunder shall be paid or deposited in accordance with the terms
hereof no later than 4:00 p.m. (New York City time) on the day when due in
lawful money of the United States of America in same day funds.

 

(b)             The Borrower shall, to the extent permitted by law, pay interest
on all amounts (including principal, interest and fees) due but not paid on the
date such payment is due hereunder as provided herein, for the period from, and
including, such due date until, but excluding, the date paid, at the applicable
Default Rate, payable on demand; provided, however that such interest rate shall
not at any time exceed the maximum rate permitted by applicable law.

 

(c)             All computations of interest and fees hereunder shall be made on
the basis of a year of 360 days for the actual number of days elapsed (including
the first day but excluding the last day) occurring in the period for which
payable.

 

(d)             The Borrower agrees that the principal of and interest on the
Loans shall be recourse obligations of the Borrower.

 

(e)             All payments made by the Borrower under this Agreement shall be
made without set-off or counterclaim.

 

 

 

 

 



 5 

 

 

Section 3.02.     Taxes.

 

(a)             All payments made by Borrower under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto imposed by any Governmental Authority therewith or
thereon, excluding income taxes, branch profits taxes, franchise taxes or any
other tax imposed on net income by the United States, a state or a foreign
jurisdiction under the laws of which the Lender is organized or of its
applicable lending office, or a state or foreign jurisdiction with respect to
which Lender has a present or former connection (other than any connection
arising from executing, delivering, being party to, engaging in any transaction
pursuant to, performing its obligations under or enforcing any Facility
Document), or any political subdivision thereof (collectively, such non-excluded
taxes are hereinafter called “Taxes”), all of which shall be paid by Borrower
for its own account not later than the date when due. If Borrower is required by
law or regulation to deduct or withhold any Taxes from or in respect of any
amount payable hereunder, it shall: (a) make such deduction or withholding,
(b) pay the amount so deducted or withheld to the appropriate Governmental
Authority not later than the date when due, (c) deliver to the Lender, promptly,
original tax receipts and other evidence satisfactory to Lender of the payment
when due of the full amount of such Taxes; and (d) except as otherwise expressly
provided in Section 3(d) below, pay to the Lender such additional amounts
(including all taxes imposed by any Governmental Authority on such additional
amounts) as may be necessary so that the Lender receives, free and clear of all
Taxes, a net amount equal to the amount it would have received under this
Agreement, as if no such deduction or withholding had been made.

 

(b)             In addition, Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including, without limitation, mortgage recording taxes, transfer taxes
and similar fees) imposed by any taxing authority that arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement (“Other Taxes”).

 

(c)             Borrower agrees to indemnify Lender for the full amount of Taxes
(including additional amounts with respect thereto) and Other Taxes, and the
full amount of taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 3, and any liability (including penalties, interest and
expenses arising thereon or with respect thereto) arising therefrom or with
respect thereto, provided that Lender shall have provided Borrower with
evidence, reasonably satisfactory to Borrower, of payment of Taxes or Other
Taxes, as the case may be.

 

(d)             Any Lender that either (i) is not incorporated under the laws of
the United States, any State thereof, or the District of Columbia or (ii) whose
name does not include “Incorporated,” “inc.,” “Corporation,” “Corp.,” “P.C.,”
“insurance company,” or “assurance company” (a “Foreign Purchaser”) shall
provide Borrower with original properly completed and duly executed United
States Internal Revenue Service (“IRS”) Forms W-8BEN or W-8ECI or any successor
form prescribed by the IRS, certifying that such Person is either (1) entitled
to benefits under an income tax treaty to which the United States is a party
which eliminates or (2) otherwise fully exempt from (2) United States
withholding tax under Sections 1441 through 1442 of the Code on payments to it
or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States in either case, on or prior to the date upon which each such Foreign
Lender becomes a Lender. Each Foreign Lender will resubmit the appropriate form
eliminating withholding tax on payments to it on the earliest of (A) the third
anniversary of the prior submission, or (B) on or before the expiration of
thirty (30) days after there is a “change in circumstances” with respect to such
Person as defined in Treas. Reg. Section 1.1441-1(e)(4)(ii)(D). For any period
with respect to which the Foreign Lender has failed to provide Borrower with the
appropriate form or other relevant document (x) as expressly required under this
Section 3(d) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided under the first sentence of this Section 3(d)) or
(y) otherwise as required to establish exemption from United States withholding
under Sections 1471 through 1474 of the Code, such Person shall not be entitled
to “gross-up” of Taxes under Section 3(d) or indemnification under Section 3(c)
with respect to Taxes imposed by the United States which are imposed because of
such failure; provided, however that should a Foreign Lender, which is otherwise
exempt from a withholding tax, become subject to Taxes because of its failure to
deliver a form required hereunder, Borrower shall take such steps as such
Foreign Lender shall reasonably request to assist such Foreign Lender to recover
such Taxes.

 

 

 

 

 



 6 

 

 

(e)             Without prejudice to the survival or any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 3 shall survive the termination of this Agreement. Nothing contained in
this Section 3 shall require Lender to make available any of their tax returns
or other information that it deems to be confidential or proprietary.

 

(f)              The Lender shall (A) promptly notify the Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) cooperate, in its reasonable discretion and at Borrower’s
expense, with Borrower to mitigate any requirement of Applicable Law of any
jurisdiction in which the Borrower may be required to withhold or deduct any
taxes from amounts payable to Lender hereunder.

 

Section 3.03.     Fees and Expenses. The Borrower agrees to pay to the Lender
all reasonable and documented out-of-pocket costs and expenses (including
reasonable and documented fees and expenses of Lender’s counsel not to exceed
$50,000) incurred in connection with the execution of this Agreement (and any
amendments thereto) and the Facility Documents; provided that such limitation on
fees and expenses of Lender’s counsel shall not apply to (i) any amendment or
renewal of, or waiver of any provision of, this Agreement or any other Facility
Document or (ii) any document executed after the Closing Date in connection with
the transactions contemplated by this Agreement.

 

ARTICLE IV

SECURITY INTEREST

 

Section 4.01.     Security Interest. As security for the prompt payment and
performance of all of its Obligations, the Borrower hereby assigns and pledges
to the Lender, and grants a security interest, subject to the interests of the
Agencies as set forth in Section 4.02 and in the related Acknowledgement
Agreement, to the Lender, all of the Borrower’s right, title and interest, in,
to, and under, whether now owned or hereafter acquired, in all of the following,
whether now or hereafter existing and wherever located: (i) the Pledged
Servicing Rights whether or not yet accrued, earned due or payable as well as
all other present and future rights and interests of Borrower in such Pledged
Servicing Rights, (ii) the Servicing Contracts and all rights and claims
thereunder, (iii) the Collection Account, (iv) each Acknowledgement Agreement
and all rights and claims thereunder, (v) all books and records, including
computer disks and other records or physical or virtual data or information,
related to the foregoing (but excluding computer programs) and (vi) all monies
due or to become due with respect to the foregoing and all proceeds of the
foregoing, but with respect to items (i) - (vi) above specifically excluding the
Excluded Collateral (collectively, the “Collateral”); provided that Borrower
does not assign or pledge to the Lender, or grant a security interest in any of
Borrower’s right, title and interest, in, to or under Borrower’s rights to
reimbursement for any Advances related to mortgage servicing rights subject to
any Servicing Contract.

 

Notwithstanding anything herein to the contrary, the term “Collateral” shall not
include, and the Borrower is not pledging, nor granting a security interest
hereunder in any Freddie Mac Servicing Rights and the Freddie Mac Servicing
Contracts until execution and delivery of a Freddie Mac Acknowledgment Agreement
with respect to such Freddie Mac Servicing Rights; provided, that
notwithstanding the foregoing, such security interest shall attach immediately,
without any further action on the part of any party hereto, at such time as the
applicable Freddie Mac Acknowledgment Agreement is executed by Freddie Mac, the
Borrower and the Lender and delivered to the Lender.

 

 

 

 

 



 7 

 

 

Section 4.02.     Provisions Regarding Pledge of Servicing Rights to Be Included
In Financing Statements.

 

(a)             Notwithstanding anything to the contrary in the Agreement or any
of the other Facility Documents, the security interest of the Lender created
hereby with respect to the Fannie Mae Servicing Rights is subject to the
following provisions to be included in each financing statement filed in respect
hereof (or any variation required by Fannie Mae):

 

“The security interest described in this financing statement is subject and
subordinate to all rights, powers, and prerogatives of Fannie Mae under and in
connection with (i) the terms and conditions of that certain Acknowledgment
Agreement, with respect to the Security Interest, by and among Fannie Mae,
PennyMac Loan Services, LLC (the “Debtor”), and Barclays Bank PLC, and (ii) the
Mortgage Selling and Servicing Contract, the Fannie Mae Selling Guide, the
Fannie Mae Servicing Guide and any supplemental servicing instructions or
directives provided by Fannie Mae, all applicable master agreements (including
applicable MBS pool purchase contracts and variances), recourse agreements,
repurchase agreements, indemnification agreements, loss-sharing agreements, and
any other agreements between Fannie Mae and the Debtor, and all as amended,
modified, restated or supplemented from time to time (collectively, the “Fannie
Mae Lender Contract”), which rights, powers, and prerogatives include, without
limitation, the right of Fannie Mae to terminate the Fannie Mae Lender Contract
with or without cause and the right to sell, or have transferred, the Servicing
Rights as therein provided.”

 

(b)             Notwithstanding anything to the contrary in the Agreement or any
of the other Facility Documents, the security interest of the Lender created
hereby with respect to the Freddie Mac Servicing Rights is subject to the
following provisions to be included in each financing statement filed in respect
hereof (or any variation required by Freddie Mac):

 

“The security interest publicized or perfected by this financing statement is
subject and subordinate in each and every respect (a) to all rights, powers and
prerogatives of the Federal Home Loan Mortgage Corporation (“Freddie Mac”) under
and in connection with the Purchase Documents, as that term is defined in the
Freddie Mac Single-Family Seller/Servicer Guide, which rights include, without
limitation, the right of Freddie Mac to disqualify (in whole or in part) the
debtor named herein as an approved Freddie Mac Seller/Servicer, with or without
cause, and the right to terminate (in whole or in part) the unitary, indivisible
master servicing contract and to transfer and sell all or any portion of said
servicing contract rights, as provided in the Purchase Documents; and (b) to all
claims of Freddie Mac arising out of or relating to any and all breaches,
defaults and outstanding obligations of the debtor to Freddie Mac.”

 

Section 4.03.     Authorization of Financing Statements. The Borrower hereby
authorizes the Lender to file any financing or continuation statements required
to perfect, protect, or more fully evidence the Lender’s security interest in
the Collateral granted hereunder. The Lender will notify the Borrower of any
such filing (but the failure to deliver such notice shall not prejudice any
rights of the Lender under this Section 4.03).

 

Section 4.04.     Lender’s Appointment as Attorney In Fact.

 

(a)             The Borrower hereby irrevocably constitutes and appoints the
Lender and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the Borrower and in the name of the Borrower or in its
own name, from time to time in the Lender’s discretion, if an Event of Default
shall have occurred and be continuing, for the limited purpose of carrying out
the terms of this Agreement (or any Servicing Contracts), to take any action on
behalf of the Borrower pursuant to the Acknowledgement Agreements and to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement (or any Servicing Contracts) to the extent such actions are
permitted to be taken by the Lender under the Acknowledgement Agreements, and,
without limiting the generality of the foregoing, the Borrower hereby gives the
Lender the power and right, on behalf of the Borrower, without assent by, but
with notice to, the Borrower, if an Event of Default shall have occurred and be
continuing, to do the following (subject to limitations contained in each
Acknowledgement Agreement):

 

 

 

 

 



 8 

 

 

(i)              in the name of the Borrower or its own name, or otherwise, to
take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
mortgage insurance or with respect to any other Collateral and to file any claim
or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Lender for the purpose of collecting any and
all such moneys due under any such mortgage insurance or with respect to any
other Collateral whenever payable;

 

(ii)            (A) to direct any party liable for any payment under any
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Lender or as the Lender shall direct; (B) to ask or demand for,
collect, receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (C) to sign and endorse any invoices, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (D) to commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Collateral or any part thereof and to enforce any other right in respect of any
Collateral; (E) in connection with the above, to give such discharges or
releases as the Lender may deem appropriate; and (F) generally, to sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Lender were the
absolute owner thereof for all purposes, and to do, at the Lender’s option and
the Borrower’s expense, at any time, or from time to time, all acts and things
which the Lender deems necessary to protect, preserve or realize upon the
Collateral and the Lender’s Liens thereon and to effect the intent of this
Agreement, all as fully and effectively as the Borrower might do;

 

(iii)          perform or cause to be performed, the Borrower’s obligations
under any Servicing Contract to the extent permitted by the related
Acknowledgement Agreement.

The Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. The power of attorney is a power coupled with an
interest and shall be irrevocable but shall terminate upon release of the
Lender’s security interest as provided in Section 4.05.

 

(b)             The Borrower also authorizes the Lender, at any time and from
time to time, to execute, in connection with the sale provided for in
Section 8.02(c) hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; provided that the
exercise of such powers are in accordance with the Acknowledgement Agreements.

 

(c)             The powers conferred on the Lender are solely to protect the
Lender’s interest in the Collateral and shall not impose any duty upon the
Lender to exercise any such powers. The Lender shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither the Lender nor any of its officers, directors, or employees shall be
responsible to the Borrower for any act or failure to act hereunder, except for
its own gross negligence or willful misconduct; provided that the Lender shall
exercise such powers only in accordance with the Acknowledgement Agreements.

 

Section 4.05.     Release of Security Interest. Upon termination of this
Agreement and repayment to the Lender of all Obligations and the performance of
all obligations under the Facility Documents, the Lender shall release its
security interest in any remaining Collateral; provided that if any payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower, or upon or as a result of the
appointment of a receiver, intervener or conservator of, or a trustee or similar
officer for the Borrower or any substantial part of its Property, or otherwise,
this Agreement, all rights hereunder and the Liens created hereby shall continue
to be effective, or be reinstated, until such payments have been made.

 

 

 

 

 



 9 

 

 

ARTICLE V

CONDITIONS PRECEDENT

 

Section 5.01.     Conditions Precedent. The effectiveness of this Agreement is
subject to the condition precedent that the Lender shall have received each of
the items set forth in Schedule 5.01 (unless otherwise indicated) dated such
date, and in such form and substance, as is satisfactory to the Lender.

 

Section 5.02.     Further Conditions Precedent. The funding of each Loan
hereunder, shall in all events be subject to satisfaction of the further
conditions precedent set forth in Schedule 5.02 as of the making of such Loan.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

Section 6.01.     Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Lender that throughout the term of this Agreement
(except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case, such representation or warranty shall
have been true or correct as of such date):

 

(a)             Due Organization, Qualification, Power, Authority and Due
Authorization. The Borrower is a limited liability company and the Guarantor is
a limited liability company. Each Borrower Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation and it has qualified to do business in each jurisdiction in which it
is legally required to do so. Each Borrower Party has the power and authority
under its limited liability agreements or declaration of trust, bylaws and
applicable law to enter into this Agreement and the Facility Documents and to
perform all acts contemplated hereby and thereby or in connection herewith and
therewith; this Agreement and the Facility Documents and the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action and do not require any additional approvals or consents or
other action by, or any notice to or filing with, any Person other than any that
have heretofore been obtained, given or made.

 

(b)             Valid and Binding Obligations. This Agreement, the Facility
Documents and every other document to be executed by a Borrower Party in
connection with this Agreement is and will be legal, valid, binding and
subsisting obligations of such Borrower Party, enforceable in accordance with
their respective terms, except that (A) the enforceability thereof may be
limited by bankruptcy, insolvency, moratorium, receivership and other similar
laws relating to creditors’ rights generally and (B) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

 

 

 

 



 10 

 

 

(c)             Noncontravention. The consummation of the transactions
contemplated by this Agreement and Facility Documents are in the ordinary course
of business of each Borrower Party and will not conflict with, result in the
breach of or violate any provision of the charter or by-laws of the related
Borrower Party or result in the breach of any provision of, or conflict with or
constitute a default under or result in the acceleration of any obligation
under, any agreement, indenture, loan or credit agreement or other instrument to
which a Borrower Party, the Collateral or any of a Borrower Party’s Property is
or may be subject to, or result in the violation of any law, rule, regulation,
order, judgment or decree to which a Borrower Party, the Collateral or a
Borrower Party’s Property is subject.

 

(d)             Legal Proceeding. There is no action, suit, proceeding, inquiry
or investigation, at law or in equity, or before or by any court, public board
or body pending or, to a Borrower Party’s knowledge, threatened against or
affecting any Borrower Party (or, to Borrower’s knowledge, any basis therefor)
wherein an unfavorable decision, ruling or finding would adversely affect the
validity of the Collateral or the validity or enforceability of this Agreement,
the Facility Documents or any agreement or instrument to which a Borrower Party
is a party and which is used or contemplated for use in the consummation of the
transactions contemplated hereby, would adversely affect the proceedings of a
Borrower Party in connection herewith, or would or could materially and
adversely affect any Borrower Party’s ability to carry out its obligations
hereunder.

 

(e)             Government and Agency Approvals. No authorization, consent,
approval, or other action by, and no notice to or filing with, any court,
governmental authority or regulatory body or other Person domestic or foreign,
including Fannie Mae, Freddie Mac or HUD, is required for any Borrower Party’s
due execution, delivery or performance of any Facility Document to which it is a
party except for (i) consents that have been obtained in connection with
transactions contemplated by the Facility Documents, (ii) filings to perfect the
security interest created by this Agreement, and (iii) authorizations, consents,
approvals, filings, notices, or other actions the failure to make could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(f)              Solvency. Each Borrower Party is solvent and will not be
rendered insolvent by any Loan hereunder and, after giving effect to each such
Loan, each Borrower Party will not be left with an unreasonably small amount of
capital with which to engage in its business. Each Borrower Party does not
intend to incur, nor believes that it has incurred, debts beyond its ability to
pay such debts as they mature. Neither Borrower Party is contemplating the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of any Borrower Property or any of its assets.

 

(g)             Fraudulent Conveyance. The amount of consideration being
received by Borrower after giving effect to each Loan by the Lender constitutes
reasonably equivalent value and fair consideration for such Loan. Borrower is
not pledging any Collateral with any intent to hinder, delay or defraud any of
its creditors. The Agreement and the Facility Documents, any other document
contemplated hereby or thereby and each transaction have not been entered into
fraudulently by any Borrower Party hereunder, or with the intent to hinder,
delay or defraud any creditor or Lender.

 

 

 

 

 



 11 

 

 

(h)             Margin Regulations. The use of funds acquired by Borrower under
this Agreement will not conflict with or contravene, to the extent applicable,
Regulations T, U or X promulgated by the Board, as the same may from time to
time be amended, supplemented or otherwise modified.

 

(i)              Accuracy of Information. Neither this Agreement nor any
representations and warranties or information relating to any Borrower Party
that any Borrower Party has delivered or caused to be delivered to Lender,
including, but not limited to, all documents related to this Agreement, the
Facility Documents or each Borrower Party’s financial statements, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements made therein or herein in light of the circumstances
under which they were made, not misleading. Since the furnishing of such
documents or information, there has been no change, nor any development or event
involving a prospective change that would render any of such documents or
information untrue or misleading in any material respect.

 

(j)              Investment Company Act. Neither Borrower, the Guarantor nor any
of its Subsidiaries is required to be registered as an “investment company” as
defined under the Investment Company Act or is an entity “controlled by” an
entity required to be registered as an “investment company” as defined under the
Investment Company Act.

 

(k)             Taxes. Each Borrower Party has timely filed all federal and
state tax returns that are required to be filed by it and has paid all taxes,
including any assessments received by it, to the extent that such taxes have
become due (other than for taxes that are being contested in good faith and for
which it has established adequate reserves).

 

(l)              No Adverse Actions. No Borrower Party has received a notice
from any Agency indicating any adverse fact or circumstance in respect of the
Borrower which adverse fact or circumstance may reasonably be expected to
entitle such Agency, as the case may be, to terminate the Borrower with cause or
with respect to which such adverse fact or circumstance has caused such Agency
to threaten to terminate, or consider the termination of, the Borrower in such
notice.

 

(m)           Financial Statements. The financial statements of each Borrower
Party, copies of which have been furnished to Lender, (i) are, as of the dates
and for the periods referred to therein, complete and correct in all material
respects, (ii) present fairly the financial condition and results of operations
of the related Borrower Party as of the dates and for the periods indicated and
(iii) have been prepared in accordance with GAAP consistently applied, except as
noted therein (subject as to interim statements to normal year-end adjustments).
Since the date of the most recent financial statements, there has been no
Material Adverse Change with respect to any Borrower Party. Except as disclosed
in such financial statements or pursuant to Section 7.01 hereof, no Borrower
Party is subject to any contingent liabilities or commitments that, individually
or in the aggregate, have a material possibility of causing a Material Adverse
Change with respect to any Borrower Party.

 

 

 

 

 

 



 12 

 

 

(n)             Agency Set Off Rights. No Borrower Party has actual notice,
including any notice received from any Agency, or any reason to believe, that,
other than in the normal course of any Borrower Party’s business, any
circumstances exist that would result in any Borrower Party’s being liable to
any Agency for any amount due by reason of: (i) any breach of servicing or
subservicing obligations or breach of mortgage selling warranties to the Agency
under the related Servicing Contract or any other similar contracts relating to
the Borrower’s entire Agency servicing or subservicing portfolio (including
without limitation any unmet mortgage repurchase obligation), (ii) any
unperformed obligation with respect to mortgages in an MBS pool that the
Borrower is servicing for any Agency pursuant to a recourse agreement, (iii) any
loss or damage to any Agency by reason of any inability to transfer to a
purchaser of the Servicing Rights the Borrower’s selling and servicing
representations, warranties and obligations, as well as any existing MBS
recourse obligations, or other recourse obligations, and (iv) any other unmet
obligations to any Agency under the related Servicing Contract or any other
similar contracts relating to the Borrower’s entire Agency servicing portfolio.

 

(o)             Use of Subservicers. Borrower shall not use a subservicer with
respect to any Mortgage Loan without Lender's prior written consent, which
consent shall not be unreasonably withheld.

 

(p)             Leverage Ratio; Liquidity; Tangible Net Worth; Profitability.
Each Borrower Party is in compliance with each of the financial covenants set
forth in the Repo Agreement.

 

(q)             Fannie Mae/Freddie Mac/Ginnie Mae/HUD. Servicer is a
seller/servicer approved by Fannie Mae and Freddie Mac, an issuer approved by
Ginnie Mae and a lender approved by HUD. Servicer is in good standing to service
mortgages for Fannie Mae, Ginnie Mae, HUD and Freddie Mac, as applicable.
Servicer has not been suspended as a seller/servicer by Fannie Mae, Freddie Mac,
Ginnie Mae or HUD on and after the date on which Borrower first obtained such
approval from Fannie Mae, Ginnie Mae, HUD or Freddie Mac, as applicable. No
Borrower Party is under review or investigation outside of due course and does
not have knowledge of imminent or future investigation outside of due course, by
Fannie Mae, Ginnie Mae, HUD or Freddie Mac on and after the date on which such
Borrower Party became a Fannie Mae, Ginnie Mae, HUD or Freddie Mac approved
seller/servicer or lender, as the context may require.

 

(r)              Borrower’s Existing Financing Facilities. As of the date
hereof, each of the Borrower’s financing facilities currently in place for the
financing of any mortgage servicing rights or servicing advances owned by the
Borrower is listed in detail in Schedule 6.01(r) attached hereto. Borrower shall
provide any updates to Schedule 6.01(r) to the Lender at the time it delivers
each monthly Compliance Certificate hereunder.

 

(s)             Servicer Power and Authority. The Servicer (a) is a limited
liability company, duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it was formed, (b) has all necessary power
and authority and legal right to service the Mortgage Loans subject to this
Agreement, and (c) is qualified to do business and is in good standing in all
other jurisdictions in which the nature of the business conducted by it makes
such qualification necessary.

 

 

 

 

 



 13 

 

 

(t)              Chief Executive Office. Borrower’s chief executive office and
chief operating office on the date hereof is located at 6101 Condor Drive,
Moorpark, California 93021.

 

Section 6.02.     Representations Concerning the Collateral. The Borrower
represents and warrants to the Lender that as of each day that a Loan is
outstanding pursuant to this Agreement:

 

(a)             Borrower has not assigned, pledged, conveyed, or encumbered any
Collateral to any other Person or any right to any Collateral to any Person
(including without limitation any right to control or transfer or otherwise
effectuate any remedy relating to any Collateral), and immediately prior to the
pledge of any such Collateral, the Borrower was the sole owner of such
Collateral and had good and marketable title thereto (subject to the rights of
Fannie Mae and Freddie Mac with respect to the related Servicing Rights), free
and clear of all Liens, and no Person, other than the Lender has any Lien on any
Collateral. No Eligible Servicing Rights are related to Mortgage Loans owned or
financed by a third-party (including without limitation any Affiliate of
Borrower) other than Fannie Mae pursuant to the Fannie Mae Acknowledgment
Agreement and Freddie Mac pursuant to the Freddie Mac Acknowledgment Agreement,
and no Person has any interest in any Eligible Servicing Rights or any related
Mortgage Loans, other than Lender, Borrower, Fannie Mae pursuant to the Fannie
Mae Acknowledgment Agreement, or Freddie Mac pursuant to the Freddie Mac
Acknowledgment Agreement (including without limitation any right to control or
transfer or otherwise effectuate any remedy relating to any Eligible Servicing
Rights).

 

(b)             The provisions of this Agreement are effective to create in
favor of the Lender a valid security interest in all right, title, and interest
of the Borrower in, to and under the Collateral, subject only to the interests
of the related Agency.

 

(c)             All Recourse Servicing Obligations as of the applicable date of
the most recent Electronic File have been identified as such in a monthly
summary report delivered to the Lender. All information concerning all Servicing
Rights set forth on the Electronic File pursuant to which such Servicing Rights
were, are or will be (as applicable) pledged to the Lender will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading as of the date of such
Electronic File.

 

(d)             Upon the filing of financing statements on Form UCC-1 naming the
Lender as “Secured Party” and the Borrower as “Debtor”, and describing the
Collateral, in the appropriate jurisdictions, the Lender has a duly perfected
first priority security interest under the UCC in all right, title, and interest
of Borrower in, to and under, subject to the interests of any applicable Agency,
the Servicing Rights.

 

(e)             All filings and other actions (including the execution of an
account control agreement) necessary to perfect the security interest in the
Collection Account created under this Agreement have been duly made or taken and
are in full force and effect, and the Facility Documents create in favor of the
Lender a valid and, together with such filings and other actions, perfected
first priority security interest in the Collateral, securing the payment of the
Obligations, and all filings and other actions necessary to perfect such
security interest have been duly taken. Subject to the rights of the related
Agency as set forth in Section 4.02 and in the related Acknowledgement
Agreement, the Borrower is the legal and beneficial owner of the Collateral free
and clear of any Lien, except for the Liens created or permitted under the
Facility Documents.

 

 

 

 

 



 14 

 

 

(f)              Subject only to the terms of the related Acknowledgement
Agreement, the Borrower has and will continue to have the full right, power and
authority, to pledge the Servicing Rights, and the pledge of such Servicing
Rights may be further assigned without any requirement, except as may be
specified in the related Agency Guides.

 

(g)             In connection with any repurchase agreement, loan and security
agreement or similar credit facility or agreement for borrowed funds entered
into by the Borrower or any of its Affiliates on the one hand and any third
party (including an Affiliate of the Borrower or any of its Affiliates but
excluding the Lender or any Affiliate of Lender) on the other, including without
limitation, any other facility for the funding of Advances, no such third party
has the right pursuant to the terms of such repurchase agreement, loan and
security agreement or similar credit facility or agreement, to cause the
Borrower to terminate, rescind, cancel, pledge, hypothecate, liquidate or
transfer any of the Collateral.

 

ARTICLE VII

COVENANTS

 

Section 7.01.     Affirmative Covenants of Borrower. The Borrower covenants and
agrees with the Lender that, so long as any Loan is outstanding and until all
Obligations have been paid in full:

 

(a)             Compliance with Laws, Existence, Etc. Each Borrower Party will:

 

(i)              comply with all applicable Requirements of Law if the failure
to comply with such Requirements of Law could reasonably be expected to have a
Material Adverse Effect;

 

(ii)            (A) preserve and maintain its legal existence and all of its
material rights, privileges, franchises; (B) maintain all licenses, permits or
other approvals necessary to conduct its business and to perform its obligations
under the Facility Documents; (C) except as would not be reasonably likely to
have a Material Adverse Effect or would have a material adverse effect on the
Collateral or Lender’s interest therein, remain in good standing under the laws
of each state in which it conducts business or the related Mortgaged Property of
any Mortgage Loan is located; and (D) not change its tax identification number
or fiscal year without prior written notice to the Lender;

 

(iii)          keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied;

 

 

 

 

 



 15 

 

 

(iv)           not move its chief executive office or chief operating office
from the addresses referred to in Section 6.01(r) unless it shall have provided
Lender thirty (30) days prior written notice of such change; provided, however,
that no additional notice is required that such addresses shall change on or
about November or December of 2015 to 3043 Townsgate Road, Westlake Village,
California 91361;

 

(v)             pay and discharge or cause to be paid and discharged promptly
when due all Taxes, assessments and governmental charges or levies imposed on it
or on its income or profits or on any of its Property which, if unpaid, might
become a Lien, unless and to the extent the same are being contested in good
faith and by proper proceedings and against which adequate reserves shall, to
the extent required by GAAP, have been set aside; and

 

(vi)           not directly or indirectly enter into any agreement that would be
violated or breached by any Loan or the performance by such Borrower Party of
any Facility Document.

 

(b)             Performance and Compliance with Servicing Contracts. Each
Borrower Party will comply with all terms, provisions, covenants and other
promises required to be observed by it under each of the Facility Documents to
which it is a party, maintain the Facility Documents to which it is a party in
full force and effect in all material respects and enforce the Servicing
Contracts in all material respects in accordance with the terms thereof.
Borrower shall not amend or permit the amendment of any sections of a
Subservicing Agreement which would materially affect the Servicing Contracts
referenced herein or a subservicer's servicing of the Mortgage Loans subject to
this Agreement, without Lender's prior written consent. Borrower shall
diligently enforce its rights under a Subservicing Agreement, including all
rights to terminate and replace or cause the termination and replacement of a
subservicer upon the occurrence of a Subservicer Termination Event. Borrower
shall not waive any material default or other material failure to perform under
or breach of the Servicing Contracts or Subservicing Agreement without Lender's
prior written consent. For the avoidance of doubt, any default, failure or
breach by a subservicer that would permit the termination and replacement of the
subservicer under the Subservicing Agreement shall be deemed "material" and
shall not be waived by Borrower or its Affiliates without Lender's prior written
consent.

 

(c)             Reserved.

 

(d)             Due Diligence. The Borrower will permit Lender and its
respective agents or designees, upon reasonable notice during normal business
hours, to perform reasonable continuing due diligence reviews with respect to
the Servicing Rights, any Borrower Party and the other Collateral, for purposes
of verifying compliance with the representations, warranties, and specifications
made hereunder and under the other Facility Documents, or otherwise. Borrower
shall cooperate in all respects with such diligence and, upon reasonable notice
during normal business hours, shall provide Lender and its respective agents or
designees all documents, records, agreements, instruments or information
relating to the Collateral in the possession of the Borrower; provided, however,
the foregoing shall not apply with respect to any information that the Borrower
is required by an Agency to keep confidential. Notwithstanding anything to the
contrary herein, the Borrower shall reimburse the Lender for any and all
reasonable and documented costs and expenses incurred by the Lender’s third
party diligence firm in connection with any ongoing due diligence or auditing
activities, subject to an annual cap of $20,000; provided, however, that such
annual cap shall not apply if a Default has occurred.

 

 

 

 

 



 16 

 

 

(e)             Changes in Servicing Contracts. The Borrower shall provide
written notice to the Lender of any changes in any Servicing Contracts that may
materially affect the Servicing Rights within three (3) Business Days after the
Borrower receives notice thereof.

 

(f)              Quarterly Third Party Valuation Reports. As soon as possible
and in any event no later than forty-five (45) days after the last Business Day
of each fiscal quarter of Borrower, Borrower shall provide to Lender a report
provided by a third party valuation agent acceptable to the Lender setting forth
such agent’s determination of the value of all of Borrower’s servicing rights
(including servicing rights not subject to this Agreement) and cash flows, along
with the appropriate certificate required under Section 7.01(h)(3).

 

(g)             Publicly Traded Company. Guarantor’s parent, PennyMac Financial
Services, Inc. (“PFSI”), shall at all times maintain its status as a publicly
traded company.

 

(h)             Financial Statements. The Borrower shall deliver to the Lender,
in each case, to the extent not publicly filed:

 

(1)             Within forty-five (45) days after the end of each month,
consolidated unaudited balance sheets and consolidated statements of income and
changes in equity and unaudited statement of cash flows, all to be in a form
acceptable to Lender, showing the financial condition and results of operations
of Borrower and its consolidated Subsidiaries on a consolidated basis as of the
end of each such month and for the then elapsed portion of the fiscal year,
setting forth, certified by a financial officer of Borrower (acceptable to
Lender) as presenting fairly the financial position and results of operations of
Borrower and its consolidated Subsidiaries and as having been prepared in
accordance with GAAP consistently applied, in each case, subject to normal
year-end audit adjustments;

 

(2)             Within ninety (90) days after the end of each fiscal year of
Borrower, the consolidated audited balance sheets of Borrower and its
consolidated Subsidiaries, which will be in conformity with GAAP, and the
related consolidated audited statements of income and changes in equity showing
the financial condition of Borrower and its consolidated Subsidiaries as of the
close of such fiscal year and the results of operations during such year, and
consolidated audited statements of cash flows, as of the close of such fiscal
year, setting forth, in each case, in comparative form the corresponding figures
for the preceding year. The foregoing consolidated financial statements are to
be reported on by, and to carry the unqualified report (acceptable in form and
content to Lender) of, an independent public accountant of national standing
acceptable to Lender and are to be accompanied by a letter of management in form
and substance acceptable to Lender; and

 

 

 

 

 



 17 

 

 

(3)             Together with each set of the financial statements delivered
pursuant to clause (1) above, a certificate of a Responsible Officer of Borrower
in the form of Exhibit 7.01 attached hereto.

 

(i)              Agency Approval. Each Borrower Party shall at all times
maintain copies of relevant portions of all final written Fannie Mae, Freddie
Mac, HUD and Ginnie Mae audits, examinations, evaluations, monitoring reviews
and reports of its origination and servicing and subservicing operations
(including those prepared on a contract basis for any such agency) in which
there are material adverse findings, including without limitation notices of
defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal, and all necessary approvals from each of
Fannie Mae, Freddie Mac, HUD and Ginnie Mae. The Borrower shall not take any
action, or fail to take any action, that would permit Fannie Mae, Freddie Mac,
HUD or Ginnie Mae to terminate or threaten to terminate its right to service
loans for Fannie Mae, Freddie Mac, HUD or Ginnie Mae with cause.

 

(j)              Financial Covenants. Each Borrower Party at all times shall
satisfy its respective requirements with respect to the financial covenants set
forth in the Repo Agreement.

 

(k)             Quality Control. Borrower shall conduct quality control reviews
of Borrower’s servicing operations in accordance with industry standards and
Agency requirements. Borrower shall report to Lender material quality control
findings in a monthly summary report included with the certificate required
under Section 7.01(h)(3).

 

(l)              Special Affirmative Covenants Concerning Servicing Rights.

 

(i)              The Borrower warrants and shall defend the right, title and
interest of the Lender in and to the Servicing Rights pledged to the Lender
against the claims and demands of all Persons whomsoever, subject to the
restrictions imposed by the Acknowledgement Agreements to the extent that such
restrictions are valid and enforceable under the applicable UCC and other
Requirements of Law.

 

(ii)            The Borrower shall preserve the security interests granted
hereunder and upon request by the Lender undertake all actions which are
necessary or appropriate, in the reasonable judgment of the Lender, to
(x) maintain the Lender’s security interest (including the priority thereof) in
the Collateral in full force and effect at all times prior to the satisfaction
of all obligations under this Agreement and the release of the Lender’s lien in
accordance with the terms and provisions of this Agreement, and (y) preserve and
protect the Collateral and protect and enforce the rights of the Lender to the
Collateral, including the making or delivery of all filings and recordings (of
financing or continuation statements), or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate, cause to be marked conspicuously its master data processing records
with a legend, acceptable to the Lender, evidencing that such security interest
has been granted in accordance with this Agreement.

 

 

 

 

 



 18 

 

 

(iii)          Each Borrower Party shall diligently fulfill its duties and
obligations under the Servicing Contracts in all material respects and shall not
default in any material respect under any of the Servicing Contracts or the
Acknowledgement Agreements; provided that it shall not be a breach of this
covenant if: (a) an Agency shall terminate the Borrower’s rights under any
Servicing Contract and the Borrower shall repay (without duplication of payment)
to the Lender an amount equal to the excess of the sum of the Loans then
outstanding over the sum of the Borrowing Base of all the Servicing Rights then
pledged to the Lender within the time periods set forth in Section 2.08(b) or
(b) any such Servicing Contract expires in accordance with its terms and without
renewal or (c) a default declared by an Agency in respect of a Servicing
Contract arose from a failure of the portfolio of serviced Mortgage Loans to
perform as required by the related Servicing Contract and such Agency has
elected in writing to continue to use the Borrower as servicer of both that
portfolio and other pools of Mortgage Loans and individual Mortgage Loans and
such Agency has not rescinded or revoked such election.

 

(m)           Maintenance of Property; Insurance. The Borrower shall, and shall
cause Guarantor to keep all property useful and necessary in its business in
good working order and condition. The Borrower shall maintain a fidelity bond
and be covered by insurance (including, without limitation, errors and omissions
insurance) of the kinds and in the amounts customarily maintained by such
similarly situated entities in the same jurisdiction and industry as the
Borrower, in amounts acceptable to the Agencies, and the Borrower shall not
reduce such coverage without the written consent of Lender, and shall also
maintain such other insurance with financially sound and reputable insurance
companies, and with respect to property and risks of a character usually
maintained by entities engaged in the same or similar business similarly
situated, against loss, damage and liability of the kinds and in the amounts
customarily maintained by such entities.

 

(n)             Use of Proceeds. The Borrower shall not use the proceeds of the
Loans in contravention of the requirements, if any, of the Agencies.

 

(o)             Reserved.

 

(p)             Reserved.

 

(q)             Notice of Disposal of Servicing Rights. In the event that the
Borrower sells or otherwise disposes of any of the Pledged Servicing Rights, it
shall give the Lender ten (10) Business Days’ prior written notice of such sale
or disposition (together with a list of the affected loans and other information
helpful to the Lender in assessing the related Collateral Value), during which
time the Lender shall recalculate the Collateral Value for the Collateral
remaining after such sale or disposition.

 

(r)              Requests for Information. The Borrower shall furnish to the
Lender within five (5) Business Days after the Lender’s request, any
information, documents, records or reports with respect to the servicing or
subservicing of the Collateral, any Borrower Party’s business or its
relationship with any Agency, as the Lender may from time to time reasonably
request.

 

(s)             Monthly Reports. No later than the time set forth in Section
7.01(h)(1), Borrower shall provide to Lender (i) reports of information related
to (x) any claims or compensatory fees actually paid by Borrower or Guarantor to
each Agency related to enforcement by such Agency of its rights under the
related Agency Guide (or to trusts under non-agency securitizations) that are
not reimbursed from a predecessor originator/servicer, (y) a summary report of
claims for repurchases or indemnity made by Agencies, insurers or trusts in
non-agency securitizations, including the current status or resolution of such
repurchase and indemnification demands; (z) the MSR Collateral as detailed in
Schedule 7.01(s); (ii) a report provided by Borrower setting forth Borrower’s
determination of the value of all of Borrower’s servicing rights (including
servicing rights not subject to this Agreement) and cash flows, along with the
appropriate certificate required under Section 7.01(h)(3); and (iii) copies of
all notices it receives from any Agency that materially affect the Eligible
Servicing Rights, including any notice received with respect to the events set
forth in Section 6.01(n)(i) through (iv).

 

 

 

 

 



 19 

 

 

(t)              Reserved.

 

(u)             Agency Collateral Account. To the extent applicable, within five
(5) Business Days after the end of each month (beginning December 2015), the
Borrower shall deliver a notice to the Lender setting forth the amount on
deposit in the applicable Agency Collateral Account, provided that if any such
date is not a Business Day, such notice shall be delivered to the Lender on the
next succeeding Business Day. To the extent not prohibited by an Agency, the
Borrower shall promptly (and in any event within five (5) Business Days thereof)
notify the Lender (and provide a copy of any written request) of any request it
receives from such Agency indicating either (i) that the Borrower must deposit
additional amounts in the applicable Agency Collateral Account or (ii) that the
Borrower is entitled to withdraw amounts from the applicable Agency Collateral
Account and such notice shall include the amount required to be deposited or
entitled to be withdrawn, as applicable.

 

(v)             Agency Information. The Borrower and the Guarantor shall make
available the Chief Executive Officer, the President, the Chief Financial
Officer, and/or any other appropriate officer of the Borrower or Guarantor, as
applicable, to participate in discussions with Lender and provide information
with respect to the following: (i) a projection of the obligations of the
Borrower in connection with (A) repurchase obligations to Agencies and
(B) amounts that may have been required to be deposited or entitled to be
withdrawn from the applicable Agency Collateral Account (the “Agency
Obligations”), (ii) a projection of the impact the Agency Obligations may have
on the operations of the Borrower, including but not limited to, the net impact
on liquidity, statements of income, retained earnings and cash flows, (iii) the
projected date of resolution of the Agency Obligations, and (iv) such other
information as may be reasonably requested by the Lender, in all cases to the
extent the Borrower is not prohibited from disclosing such information.

 

(w)           Reserved.

 

(x)             Subservicer Acknowledgment Letter. Subject to the rights and
interests of the Agencies, if the Lender approves the use of a subservicer, the
Borrower shall cause such subservicer to acknowledge the Lender’s rights
hereunder and agree to follow all instructions of Lender upon the occurrence of
a default hereunder, which side letter shall be acceptable to Lender in form and
substance (such side letter, a “Subservicer Acknowledgment Letter”) and prior to
permitting any other subservicer to service any Mortgage Loans related to the
Eligible Servicing Rights pledged hereunder, the Borrower shall cause such
subservicer to become a party to a Subservicer Acknowledgment Letter.

 

 

 

 

 



 20 

 

 

Section 7.02.     Negative Covenants of the Borrower. The Borrower covenants and
agrees with the Lender that, so long as any Loan is outstanding and until all
Obligations have been paid in full, the Borrower shall not:

 

(a)             other than in accordance with Section 7.02(c), take any action
that would directly or indirectly materially impair or materially adversely
affect the Borrower’s title to, or the value of, the Collateral;

 

(b)             create, incur or permit or allow a subservicer to create, incur
or permit to exist any Lien in or on the Collateral, or, unless otherwise
permitted by the Lender, in or on any mortgage loans or servicing rights subject
to any Fannie Mae Acknowledgment Agreement or Freddie Mac Acknowledgment
Agreement, except (x) the security interest granted hereunder in favor of the
Lender and (y) the rights of Fannie Mae and Freddie Mac under the Servicing
Contracts and the applicable Agency Guide, nor assign any right to receive
income in respect thereof except as permitted under Section 7.02(c);

 

(c)             sell, lease or otherwise dispose of or allow a subservicer to
sell lease, or otherwise dispose of any Collateral (other than sales or
dispositions of Servicing Rights (i) resulting from the payoff of the related
Mortgage Loans or the repurchase of the related Mortgage Loans by the Borrower,
(ii) as required by an Agency or (iii) in the ordinary course of the Borrower’s
servicing business) except as expressly permitted by this Agreement;

 

(d)             engage to any substantial extent in any line or lines of
business activity other than the businesses related to residential and
commercial mortgage origination, acquisition and servicing carried on by it as
of the Closing Date;

 

(e)             (i) cancel or terminate or allow a subservicer to cancel or
terminate any Facility Documents to which it is a party or consent to or accept
any cancellation or termination thereof without Lender’s prior consent,
(ii) amend, amend and restate, supplement or otherwise modify any Facility
Document without Lender’s prior consent; provided that if an amendment to the
Servicing Contracts does not relate to and would not affect Servicer’s servicing
of the Mortgage Loans subject to this Agreement or the value or marketability of
the Collateral, the prior written consent of the Lender is not required,
(iii) consent to or allow a subservicer to consent to any amendment,
modification or waiver of any term or condition of any Facility Document,
without the prior written consent of the Lender, which consent shall not be
unreasonably withheld, provided that if the amendment of a Servicing Contract is
done unilaterally by an Agency, the prior written consent of the Lender is not
required; provided further, that if an amendment to the Servicing Contracts does
not relate to and would not affect Servicer’s servicing of the Mortgage Loans
subject to this Agreement or the value or marketability of the Collateral, the
prior written consent of the Lender is not required, (iv) waive or allow a
subservicer to waive any material default under or breach of any Servicing
Contracts, or (v) take any other action or allow a subservicer to take any other
action in connection with any such Facility Documents that would impair in any
material respect the value of the interests or rights of the Borrower thereunder
or that would impair in any material respect the interests or rights of the
Lender;

 

 

 

 

 



 21 

 

 

(f)              change its name or the state of its organization unless the
Borrower shall have given the Lender at least thirty (30) days’ prior written
notice thereof and unless, prior to any such change, the Borrower shall have
filed, or caused to be filed, such financing statements or amendments as the
Lender determines may be reasonably necessary to continue the perfection of the
Lender’s interest in the Collateral;

 

(g)             appoint any subservicer with respect to any Servicing Rights
pledged to the Lender pursuant to this Agreement without the consent of the
Lender, which consent shall not be unreasonably withheld, subject to the rights
and interests of the Agencies;

 

(h)             take any action or allow a subservicer to take any action that
would directly or indirectly materially impair or materially adversely affect
the Borrower’s title to, or the value, of the Eligible Servicing Rights or
materially increase the duties, responsibilities or obligations of the Borrower,
subject to the rights and interests of the Agencies;

 

(i)              make any Restricted Payments following any Event of Default
that has not been waived by the Lender in accordance herewith;

 

(j)              directly or indirectly, sell, lease or otherwise transfer any
Property or assets to, or otherwise acquire any Property or assets from, or
otherwise engage in any transactions with, any of its Affiliates (other than any
wholly-owned Subsidiary) unless the terms thereof are no less favorable to
Lender, than those that could be obtained at the time of such transaction in an
arm’s length transaction with a Person who is not such an Affiliate; and

 

(k)             enter into any other financing facility with a lender other than
the Lender to provide for the financing of Fannie Mae Servicing Rights and
Freddie Mac Servicing Rights.

 

Section 7.03.     Notice of Certain Occurrences. The Borrower covenants and
agrees with the Lender that, so long as any Loan is outstanding and until all
Obligations have been paid in full:

 

(a)             Defaults. Borrower shall promptly, and in any event within
one (1) Business Day of knowledge thereof by a Responsible Officer of Borrower,
inform Lender in writing of any Default, Event of Default by Borrower or any
other Person (other than Lender or Lender’s Affiliates) of any material
obligation under any Facility Document, or the occurrence or existence of any
event or circumstance that Borrower reasonably expects will with the passage of
time become a Default, Event of Default by Borrower or any other Person.

 

(b)             Litigation. Borrower shall promptly inform Lender in writing of
the commencement of, or any determination in, any dispute, litigation,
investigation, proceeding, sanctions or suspension between Borrower, on the one
hand, and any Governmental Authority (or any other Person, on the other, with an
amount in controversy equal to or greater than $10,000,000).

 

 

 

 

 



 22 

 

 

(c)             Material Adverse Effect on Collateral. As soon as possible,
Borrower shall inform Lender in writing upon the Borrower becoming aware of any
default related to any Collateral which should reasonably be expected to have a
Material Adverse Effect.

 

(d)             Reserved.

 

(e)             Credit Default. Unless otherwise disclosed by Guarantor on Form
8-K with separate notice by Borrower to Lender of the filing of such Form 8-K,
upon, and in any event within five (5) Business Days after, Borrower shall
furnish the Lender notice of the involuntary termination, acceleration, maturity
of or reduction in the amount available for borrowing under any repurchase
agreement, loan and security agreement or similar credit facility or agreement
for borrowed funds entered into by a Borrower Party and any third party to the
extent that such agreement or facility, prior to the effectiveness of such
termination, acceleration, maturity or reduction in the amount available for
borrowing, provides for a minimum amount available for borrowing by such
Borrower Party equal to or greater than $10,000,000.

 

(f)              Servicing Contract Transfer. As soon as possible, Borrower
shall inform Lender in writing of the transfer, expiration without renewal,
termination or other loss of all or any part of any Servicing Contract (or the
termination or replacement of the Borrower thereunder), the reason for such
transfer, loss or replacement, if known to it and the effects that such
transfer, loss or replacement will have (or will likely have) on the prospects
for full and timely collection of all amounts owing to the Borrower under or in
respect of the Borrower’s Servicing Contracts.

 

(g)             Agency Notices. The Borrower shall promptly furnish the Lender
copies of all notices it receives from Fannie Mae, Freddie Mac, HUD or Ginnie
Mae indicating any adverse fact or circumstance in respect of the Borrower with
respect to which adverse fact or circumstance Fannie Mae, Freddie Mac, HUD or
Ginnie Mae, respectively, announces its intention to terminate or threatens to
terminate the Borrower with cause or with respect to which Fannie Mae, Freddie
Mac, HUD or Ginnie Mae, announces its intention to conduct any inspection or
investigation of Borrower, or their files or facilities outside of the ordinary
course.

 

(h)             Servicing Rights Notices. Borrower shall provide copies of (i)
all notices it receives from any Agency that materially affect the Eligible
Servicing Rights, including any notice received with respect to the events set
forth in Section 6.01(n)(i) through (iv), and (ii) any demand by an Agency or an
insurer for the repurchase of or indemnification with respect to a mortgage loan
and the reason for such repurchase or indemnification within three (3) Business
Days after Borrower receives notice thereof, if such demand would likely cause a
Material Adverse Effect.

 

(i)              Servicer Rating. Borrower shall provide written notice to the
Lender within two (2) Business Days of receipt of notice of any decrease in any
servicer rating of the Servicer below (i) “SQ3”, as rated by Moody’s or (ii)
“Average”, as rated by S&P.

 

(j)              Other. Borrower shall furnish, or cause to be furnished, upon
the request of Lender, such other information or reports as the Lender may from
time to time reasonably request.

 

 

 

 

 



 23 

 

 

(k)             Agency Requirements. Borrower shall provide written notice of
any change in any Agency’s requirements regarding the Borrower’s or Servicer’s
minimum consolidated tangible net worth or any change in such Agency’s
requirements regarding Borrower’s or Servicer’s consolidated liquidity within
five (5) Business Days after Borrower receives notice thereof.

 

(l)              Amendment to any Servicing Contract or the Subservicing
Agreement. The Borrower shall provide written notice to the Lender within five
(5) Business Days after Borrower enters into any amendment to the terms of any
Servicing Contract. The Borrower shall not allow a subservicer to enter into any
amendment of the Servicing Contracts or a Subservicing Agreement that would
affect such subservicer’s servicing of the Mortgage Loans subject to this
Agreement without the prior written consent of Lender and subject to the rights
and interests of the Agencies.

 

(m)           Subservicer Termination. Borrower shall provide written notice to
Lender within one (1) Business Day following the occurrence of a Subservicer
Termination Event.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

Section 8.01.     Events of Default. The following events shall be “Events of
Default”:

 

(a)             The Borrower or Guarantor shall fail to (a) make any payment or
deposit to be made by it under Article II, Section 3.01 or Section 8.02(d) when
due (whether of principal or interest at stated maturity, upon acceleration, or
at mandatory prepayments due to Borrowing Base Deficiencies or otherwise) or
(b) make any other payment or deposit to be made by it hereunder when due and,
solely with respect to this clause (b), such failure (other than with respect to
payment of principal) shall continue unremedied for a period of three (3)
Business Days;

 

(b)             A Borrower Party shall fail to comply with the requirements of
Sections 7.01(a)(ii)(A), 7.01(a)(iii), 7.02(c), or 7.03(f) and such default
shall continue unremedied for a period of one (1) Business Day; or a Borrower
Party shall otherwise fail to observe or perform any other agreement contained
in this Agreement or any other Facility Document and such failure to observe or
perform shall continue unremedied for a period of five (5) Business Days
following a Borrower Party obtaining knowledge thereof;

 

(c)             Any representation, warranty or certification made or deemed
made herein or in any other Facility Document by a Borrower Party or any
certificate furnished to Lender pursuant to the provisions thereof, shall prove
to have been false or misleading in any material respect as of the time made or
furnished (other than the representations and warranties set forth in
Section 6.02 which shall be considered solely for the purpose of determining the
MSR Value of the Eligible Servicing Rights; unless (i) Borrower Party shall have
made any such representations and warranties with knowledge that they were
materially false or misleading at the time made or (ii) any such representations
and warranties have been determined by Lender in its reasonable discretion to be
materially false or misleading on a regular basis);

 

 

 

 

 



 24 

 

 

(d)             (1) The failure of the Borrower to be an approved servicer under
the guidelines of an Agency with respect to which any Eligible Servicing Rights
pledged under this Agreement relate, (2) the Borrower fails to service or
subservice, as applicable, in accordance with the Agency Guides and the Lender
determines in its good faith discretion that such failure may have a Material
Adverse Effect, (3) the Borrower is terminated as servicer or subservicer, as
applicable, with respect to any Eligible Servicing Rights by an Agency (except
if the provisions of Section 7.01(l)(iii)(a)-(c) are met), (4) the Borrower
shall at any time be terminated, revoked or suspended as servicer or
subservicer, as applicable, with respect to any whole loan servicing or
subservicing rights that make up a material portion of Borrower’s servicing
portfolio, (5) Borrower shall cease to be approved by or its approval shall be
revoked, suspended, rescinded, halted, eliminated, withdrawn, annulled,
repealed, voided or terminated by an Agency as an approved seller/servicer or
lender, (6) all or a portion of a Borrower Party’s or Servicer’s servicing or
subservicing portfolio consisting of Agency loans is seized, (7) any Agency
shall at any time cease to accept delivery of any loan or loans from the
Borrower under any program or notifies the Borrower that the Agency shall cease
accepting loan deliveries from the Borrower and (8) receipt by a Borrower Party
of a notice from any Agency indicating material breach, default or material
non-compliance by such Borrower Party which the Lender reasonably determines may
entitle such Agency to terminate such Borrower Party which notice has not been
rescinded or nullified within three (3) Business Days of its receipt by such
Borrower Party or such lesser time as Lender believes is necessary to protect
its interest and provides Borrower with written notice thereof, as the case may
be;

 

(e)             Any “event of default” or other material breach or failure to
perform by Borrower or any of its Affiliates shall have occurred and shall be
continuing beyond the expiration of any applicable grace period under the terms
of any repurchase agreement, loan and security agreement or similar credit
facility or agreement for borrowed funds entered into by the Borrower or any of
its Affiliates on the one hand and any third party (including an Affiliate of
the Borrower but excluding the Lender or any Affiliate of Lender), which relates
to the Indebtedness of the Borrower or any of its Affiliates in an amount
individually or in the aggregate greater than $10,000,000;

 

(f)              The Lender does not, or ceases to, have a first priority
perfected security interest in the Collateral or any material part thereof,
subject only to the interests of the Agency with respect to the related Agency
Servicing Rights and other Collateral, other than as a result of a release of
such security interest by the Lender and such default continues unremedied for a
period of one (1) Business Day after the earlier of (i) a Responsible Officer of
the Borrower or the Guarantor having actual knowledge thereof and (ii) written
notice of such default from the Lender;

 

(g)             A Change of Control of the Borrower or the Guarantor occurs;

 

(h)             (A) Borrower ceases to be (1) a HUD approved mortgagee pursuant
to Section 203 of the National Housing Act or (2) a Fannie Mae or Freddie Mac
approved servicer or HUD, Fannie Mae or Freddie Mac, as applicable, suspends,
rescinds, halts, eliminates, withdraws, annuls, repeals, voids or terminates the
status of the Borrower as either (1) a HUD approved mortgagee pursuant to
Section 203 of the National Housing Act or (2) a Fannie Mae or Freddie Mac
approved servicer or (B) the Borrower receives notice that HUD, Fannie Mae or
Freddie Mac may take such action set forth in clause (A);

 

 

 

 

 



 25 

 

 

(i)              Any “event of default” or other material breach or failure to
perform shall have occurred and shall be continuing beyond the expiration of any
applicable grace period under any instrument, agreement or contract between the
Borrower or any of its Affiliates, on the one hand, and the Lender or any of
Lender’s Affiliates on the other, including, without limitation, the Repo
Agreement;

 

(j)              Reserved;

 

(k)             A Borrower Party shall fail to comply with the financial
covenants set forth in the Repo Agreement;

 

(l)              The failure of Borrower to maintain any Agency’s net worth
requirements;

 

(m)           Any judgment or order for the payment of money in excess of
$5,000,000 shall be rendered against the Borrower or any of its Affiliates, by a
court, administrative tribunal or other body having jurisdiction over them and
the same shall not be satisfied or discharged (or provisions shall not be made
for such discharge) or bonded, or a stay of execution thereof shall not be
procured, within sixty (60) days from the date of entry thereof or, if a stay of
execution is procured, sixty (60) days from the date such stay is lifted;

 

(n)             (1) The Borrower or any of its Affiliates files a voluntary
petition in bankruptcy, seeks relief under any provision of any Insolvency Law
or consents to the filing of any petition against it under any such law; (2) a
proceeding shall have been instituted by any Affiliate of the Borrower in a
court having jurisdiction in the premises seeking a decree or order for relief
in respect of the Borrower or such Affiliate in an involuntary case under any
applicable Insolvency Law, or for the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator, conservator or other similar
official of the Borrower or such Affiliate, or for any substantial part of its
Property, or for the winding-up or liquidation of its affairs, (3) a proceeding
shall have been instituted by any Person (other than an Affiliate of the
Borrower) in a court having jurisdiction in the premises seeking a decree or
order for relief in respect of the Borrower or any of its Affiliates in an
involuntary case under any applicable Insolvency Law, or for the appointment of
a receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator
or other similar official of the Borrower or such Affiliate, or for any
substantial part of its Property, or for the winding-up or liquidation of its
affairs and the Borrower or such Affiliate shall have failed to obtain a relief
(including, without limitation, a dismissal) or a stay of such involuntary
proceeding within sixty (60) days, (4) the admission in writing by the Borrower
or any of its Affiliates of its inability to pay its debts as they become due,
(5) the Borrower or any of its Affiliates consents to the appointment of or
taking possession by a custodian, receiver, conservator, trustee, liquidator,
sequestrator or similar official, of all or any part of its Property or any
custodian, receiver, conservator, trustee, liquidator, sequestrator or similar
official takes possession of all or any part of the Property of the Borrower or
any of its Affiliates; (6) the Borrower or any of its Affiliates makes an
assignment for the benefit of any of its creditors; or (7) the Borrower or any
of its Affiliates generally fails to pay its debts as they become due;

 

 

 

 

 



 26 

 

 

(o)             Any Governmental Authority or any Person, agency or entity
acting or purporting to act under Governmental Authority (including any Agency)
shall have taken any action to condemn, seize or appropriate, or to assume
custody or control of, all or any substantial part of the Property of the
Borrower or any of its Affiliates, or shall have taken any action to displace
the management of any of the Borrower or any of its Affiliates or to curtail the
Borrower’s, or any of its Affiliates’ authority in the conduct of its business;
or

 

(p)             The Guarantor repudiates, revokes or attempts to revoke in
writing the guaranty of the Guarantor set forth in Section 11.13 of this
Agreement, in whole or in part.

 

Section 8.02.     Remedies.

 

(a)             Optional Acceleration. Upon the occurrence of an Event of
Default (other than an Event of Default described in Section 8.01(n), the Lender
may by written notice to the Borrower, terminate the Facility and declare all
Loans and all other Obligations to be immediately due and payable.

 

(b)             Automatic Acceleration. Upon the occurrence of an Event of
Default described in Section 8.01(n) the Facility shall be automatically
terminated and the Loans and all other Obligations shall be immediately due and
payable upon the occurrence of such event, without demand or notice of any kind.

 

(c)             Remedies. Upon any acceleration of the Loans pursuant to this
Section 8.02, the Lender, in addition to all other rights and remedies under
this Agreement or otherwise, shall have all other rights and remedies provided
under the UCC of each applicable jurisdiction and other applicable laws, which
rights shall be cumulative. The Borrower agrees, upon the occurrence of an Event
of Default and notice from the Lender, to assemble, at its expense, all of the
Collateral that is in its possession (whether by return, repossession, or
otherwise) at a place designated by the Lender. All out-of-pocket costs incurred
by the Lender in the collection of all Obligations, and the enforcement of its
rights hereunder, including reasonable attorneys’ fees and legal expenses, shall
be paid out of the Collateral. Without limiting the foregoing, upon the
occurrence of an Event of Default and the acceleration of the Loans pursuant to
this Section 8.02, the Lender may, to the fullest extent permitted by applicable
law, without notice, advertisement, hearing or process of law of any kind,
(i) enter upon any premises where any of the Collateral which is in the
possession of the Borrower (whether by return, repossession, or otherwise) may
be located and take possession of and remove such Collateral, (ii) sell any or
all of such Collateral, free of all rights and claims of the Borrower therein
and thereto, at any public or private sale, and (iii) bid for and purchase any
or all of such Collateral at any such sale. Any such sale shall be conducted in
a commercially reasonable manner and in accordance with applicable law. The
Borrower hereby expressly waives, to the fullest extent permitted by applicable
law, any and all notices, advertisements, hearings or process of law in
connection with the exercise by the Lender of any of its rights and remedies
upon the occurrence of an Event of Default. Each of the Lender and the Borrower
shall have the right (but not the obligation) to bid for and purchase any or all
Collateral at any public or private sale. The Borrower hereby agrees that in any
sale of any of the Collateral, the Lender is hereby authorized to comply with
any limitation or restriction in connection with such sale as it may be advised
by counsel is necessary in order to avoid any violation of applicable law
(including, without limitation, compliance with such procedures as may restrict
the number of prospective bidders and purchasers, require that such prospective
bidders and purchasers have certain qualifications, and restrict such
prospective bidders and purchasers to Persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral), or in order to obtain any
required approval of the sale or of the purchaser by any Governmental Authority,
and the Borrower further agrees that such compliance shall not result in such
sale being considered or deemed not to have been made in a commercially
reasonable manner. The Lender shall not be liable for any sale, private or
public, conducted in accordance with this Section 8.02(c). If an Event of
Default occurs, and upon acceleration of the Loans hereunder, the Loans and all
other Obligations shall be immediately due and payable, and collections on the
Eligible Servicing Rights and proceeds of sales and securitizations of Eligible
Servicing Rights, and other Collateral will be used to pay the Obligations.

 

 

 

 

 



 27 

 

 

(d)             In the event that Borrower receives a notice from an Agency
indicating a material breach, material default or material non-compliance by the
Borrower that the Lender reasonably determines may entitle such Agency to
terminate the Borrower, which breach, default or non-compliance has not been
satisfactorily cured or remedied within ten (10) Business Days of the receipt by
the Borrower of such notice, or such lesser time as Lender believes is necessary
to protect its interest and provides Borrower with written notice thereof, as
the case may be, the Lender may by written notice to the Borrower, terminate the
Facility and declare all Loans and all other Obligations to be immediately due
and payable.

 

Section 8.03.     Collection Account; Application of Proceeds.

 

(a)             Collection Account. Prior to the Closing Date, the Borrower and
the Lender shall have established at Bank, in the name of the Lender a
non-interest bearing segregated special purpose trust account (such account
being herein called the “Collection Account”). The Lender will maintain the
Collection Account only with a bank acceptable to the Lender. The Borrower shall
or shall cause the Servicer to deposit all Collections received by it into the
Collection Account within two (2) Business Days of receipt thereof.

 

(b)             Distributions Prior to an Event of Default. So long as no Event
of Default has occurred and is continuing hereunder, the Borrower may withdraw
amounts on deposit in the Collection Account at any time.

 

(c)             Distributions After an Event of Default. The Lender may, at any
time and without notice to, or consent from, the Borrower, transfer, or direct
the transfer of, funds from the Collection Account to satisfy the Borrower’s
obligations under the Facility Documents if an Event of Default shall have
occurred and be continuing.

 

(d)             On each Business Day during which an Event of Default has
occurred and is continuing hereunder, the Lender shall apply Collections in the
following order to pay:

 

(i)              to the Lender, any fees due pursuant to the terms hereof;

 

(ii)            to the Lender or any Indemnified Party an amount equal to any
other amounts (including the Outstanding Aggregate Loan Amount) then due to such
Persons pursuant to this Agreement that have not been paid by the Borrower (and
to the extent that there are insufficient funds to pay all of the foregoing
amounts, such amount shall be distributed to the foregoing parties, pro rata in
accordance with the amounts due to such parties); and

 

(iii)          any remaining amounts to the Borrower by transferring such amount
to the account specified in writing by the Borrower.

 

 

 

 

 



 28 

 

 

ARTICLE IX

ASSIGNMENT

 

Section 9.01.     Restrictions on Assignments. The Borrower shall not assign its
rights hereunder or any interest herein without the prior written consent of the
Lender. The Lender may assign any or all of its rights and, with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed), its
obligations, under this Agreement, under any Loan pursuant to this Agreement or
under the other Facility Documents, to any other entity; provided that
notwithstanding anything herein to the contrary, Borrower shall not be subject
to any increased costs or expenses as a result of such assignment made without
Borrower’s consent.

 

Section 9.02.     Evidence of Assignment; Endorsement on Note. The Lender hereby
agrees that it shall endorse the Note to reflect any assignments made pursuant
to this Article IX or otherwise.

 

Section 9.03.     Rights of Assignee. Upon the assignment the Lender of all of
its rights and obligations hereunder, under the Note and under the other
Facility Documents to an assignee in accordance with Section 9.01, such assignee
shall have all such rights and obligations of the Lender as set forth in such
assignment or delegation, as applicable, and all references to the Lender in
this Agreement or any Facility Document shall be deemed to apply to such
assignee to the extent of such interest. If any interest in any Facility
Document is transferred to any assignee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such assignee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.02.

 

Section 9.04.     Permitted Participants; Effect. The Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time (and from time to time) sell to one or more banks or other entities (each a
“Participant”) participating interests in any Loan owing to the Lender, any Note
held by the Lender, any Available Facility Amount of the Lender, or any other
interest of the Lender under this Agreement or the other Facility Documents. In
the event of any such sale by the Lender of a participating interest to a
Participant, (i) the Lender’s obligations hereunder and under the other Facility
Documents shall remain unchanged; (ii) the Lender shall remain solely
responsible to the Borrower for the performance of such obligations; and
(iii) the Lender shall remain the owner of its Loans and the holder of any Note
issued to it in evidence thereof for the purposes under the Loan Documents. All
amounts payable by the Borrower under this Agreement shall be determined as if
the Lender had not sold such participating interests. The Borrower and the
Lender shall continue to deal solely and directly with each other in connection
with the Lender’s rights and obligations under the Facility Documents.

 

Section 9.05.     Voting Rights of Participants. The Lender shall retain the
sole right to approve, without the consent of any Participant, any amendment,
modification or waiver of any provision of the Facility Documents other than any
amendment, modification, or waiver with respect to any Loan or Available
Facility Amount in which such Participant has an interest which forgives
principal, interest, or fees or reduces the interest rate or fees payable with
respect to any such Loan or Available Facility Amount, extends the Wind Down
Date, postpones any date fixed for any regularly scheduled payment of principal
of, or interest or fees on, any such Loan or Available Facility Amount or
releases all or substantially all of the Collateral (other than as expressly
permitted pursuant to the Facility Documents).

 

 

 

 

 



 29 

 

 



ARTICLE X

INDEMNIFICATION

 

Section 10.01.  Indemnities by the Borrower. Without limiting any other rights
which any such Person may have hereunder or under applicable law, the Borrower
hereby agrees to indemnify, the Lender, its Affiliates, successors, permitted
transferees and assigns and all officers, directors, shareholders, controlling
persons, employees and agents of any of the foregoing (each an “Indemnified
Party”), forthwith on demand, from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement, the other Facility Documents, or any
transaction contemplated hereby or thereby excluding, however, (a) Indemnified
Amounts to the extent a court of competent jurisdiction determines that they
resulted from gross negligence, bad faith or willful misconduct on the part of
such Indemnified Party, (b) in the event that the Lender has assigned its rights
or delegated its obligations in respect of this Agreement, and the Indemnified
Amounts with respect to such assignee exceed the Indemnified Amounts that would
otherwise have been payable by the Borrower to the Lender, the amount of such
excess, (c) taxes expressly excluded from Taxes in Section 3.02(a) above (other
than any such Taxes that are incremental and arise solely by reason of a breach
by the Borrower of its obligations under this Agreement), and (d) any lost
profits or indirect, exemplary, punitive or consequential damages of any
Indemnified Party. In any suit, proceeding or action brought by the Lender in
connection with any Collateral for any sum owing thereunder, or to enforce any
provisions of any Collateral, the Borrower will save, indemnify and hold the
Lender harmless from and against all expense, loss or damage suffered by reason
of any defense, set-off, counterclaim, recoupment or reduction or liability
whatsoever of the account debtor or obligor thereunder, arising out of a breach
by the Borrower of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
account debtor or obligor or its successors from the Borrower. The Borrower also
agrees to reimburse the Lender as and when billed by the Lender for all the
Lender’s out-of-pocket costs and expenses incurred in connection with the
enforcement or the preservation of the Lender’s rights under this Agreement, the
Note, any other Facility Document or any transaction contemplated hereby or
thereby, including without limitation the fees and disbursements of its counsel.
The Borrower hereby acknowledges that, notwithstanding the fact that the Note is
secured by the Collateral, the obligation of the Borrower under the Note is a
recourse obligation of the Borrower. Under no circumstances shall any
Indemnified Party be liable to the Borrower for any lost profits or indirect,
exemplary, punitive or consequential damages.

 

Section 10.02.  General Provisions. If for any reason the indemnification
provided above in Section 10.01 (and subject to the limitations on
indemnification contained therein) is unavailable to an Indemnified Party or is
insufficient to hold an Indemnified Party harmless on the basis of public
policy, then the Borrower shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Borrower on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.

 

The provisions of this Article X shall survive the termination of this Agreement
and the payment of the Obligations.

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.01.  Amendments, Etc. Neither this Agreement nor any provision hereof
may be amended, supplemented, or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Lender.

 

Section 11.02.  Notices, Etc. Except as provided herein, all notices required or
permitted by this Agreement shall be in writing (including without limitation by
Electronic Transmission, email or facsimile) and shall be effective and deemed
delivered only when received by the party to which it is sent; provided that
notices of Events of Default and exercise of remedies or under Section 8.02
shall be sent via overnight mail and by electronic transmission. Any such notice
shall be sent to a party at the address, electronic mail or facsimile
transmission number set forth on Schedule 11.02 or to such other address, e-mail
address or facsimile number as either party may notify to the others in writing
from time to time.

 

Section 11.03.  No Waiver; Remedies. No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 11.04.  Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Borrower and the Lender, and their
respective successors and assigns, provided, however, that nothing in the
foregoing shall be deemed to authorize any assignment not permitted in
Section 9.01.

 



 30 

 

 

Section 11.05.  GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS
AGREEMENT). EACH PARTY HERETO HEREBY SUBMITS TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF
MANHATTAN, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
IN THE BOROUGH OF MANHATTAN AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN
SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY HERETO HEREBY
CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A
COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER
THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR
ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT LIMIT THE
ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY OTHER
JURISDICTION.

 

EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY
JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

Section 11.06.  Entire Agreement. This Agreement and the Facility Documents
embodies the entire agreement and understanding of the parties hereto and
supersedes any and all prior agreements, arrangements and understanding relating
to the matters provided for herein.

 

Section 11.07.  Acknowledgement. The Borrower hereby acknowledges that:

 

(a)             it has been advised by counsel in the negotiation, execution and
delivery of this Agreement, the Note and the other Facility Documents to which
it is a party;

 

(b)             the Lender has no fiduciary relationship to the Borrower, and
the relationship between the Borrower and the Lender is solely that of debtor
and creditor; and

 

(c)             no joint venture exists among or between the Lender and the
Borrower.

 

 

 

 

 



 31 

 

 

Section 11.08.  Captions and Cross References. The various captions (including,
without limitation, the table of contents) in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. References in this Agreement to any underscored
Section or Exhibit are to such Section or Exhibit of this Agreement, as the case
may be.

 

Section 11.09.  Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.

 

Section 11.10.  Confidentiality. Each party hereto agrees for the benefit of the
other party that it will hold any confidential information received from the
other party pursuant to this Agreement or any other Facility Document in strict
confidence, as long as such information remains confidential except for
disclosure to (i) its Affiliates, (ii) its legal counsel, accountants, and other
professional advisors or to a permitted assignee or participant,
(iii) regulatory officials, (iv) any Person as requested pursuant to or as
required by law, regulation, legal process, or the rules and regulations of any
Governmental Authority or stock exchange, (v) any Person in connection with any
legal proceeding to which it is a party, (vi) rating agencies if requested or
required by such agencies in connection with a rating, and (vii) any Agency. The
parties agree that this Agreement is confidential information of the Lender. The
Lender also agrees that it will comply with all applicable securities laws with
respect to any non-public information of the type referenced in the preceding
sentence in its possession. This Section 11.10 shall survive termination of this
Agreement.

 

Section 11.11.  Survival. This Agreement shall remain in effect until the
Termination Date; provided, however, that no such termination shall affect
Borrower’s Obligations to Lender at the time of such termination. The
obligations of the Borrower under Sections 3.02, 10.01 and 11.10 hereof shall
survive the repayment of the Loans and the termination of this Agreement. In
addition, each representation and warranty made, or deemed to be made by a
request for a borrowing, herein or pursuant hereto shall survive the making of
such representation and warranty, and the Lender shall not be deemed to have
waived, by reason of making any Loan, any Default that may arise by reason of
such representation or warranty proving to have been false or misleading,
notwithstanding that the Lender may have had notice or knowledge or reason to
believe that such representation or warranty was false or misleading at the time
such Loan was made

 

Section 11.12.  Set-Off. In addition to any rights and remedies of the Lender
provided by this Agreement and by law, the Lender shall have the right, without
prior notice to Borrower, any such notice being expressly waived by Borrower to
the extent permitted by applicable law, upon any amount becoming due and payable
by Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
Property and deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Lender or any Affiliate
thereof to or for the credit or the account of Borrower. Lender may set-off
cash, the proceeds of the liquidation of any Collateral and all other sums or
obligations owed by the Lender or its Affiliates to Borrower against all of
Borrower’s or any Repurchase Party's obligations to the Lender or its Affiliates
under this Loan Agreement with respect to Borrower or the Repo Agreement with
respect to such Repurchase Party or under any other agreement between the
parties or between Borrower or any Repurchase Party and any affiliate of the
Lender, or otherwise whether or not such obligations are then due, without
prejudice to the Lender’s or its Affiliate’s right to recover any deficiency.
Lender agrees promptly to notify Borrower and each Repurchase Party after any
such set-off and application made by the Lender; provided that the failure to
give such notice shall not affect the validity of such set-off and application.

 

 

 

 

 



 32 

 

 

Section 11.13.  Guaranty.

 

(a)             Subject to Section 11.13(h) below, Guarantor hereby
unconditionally and irrevocably guarantees to Lender the prompt payment of the
Guaranteed Obligations in full when due (whether at the stated maturity, by
acceleration or otherwise). Any such payment shall be made at such place and in
the same currency as such relevant Guaranteed Obligation is payable. This
guaranty is a guaranty of payment and not solely of collection and is a
continuing guaranty and shall apply to all Guaranteed Obligations whenever
arising.

 

(b)             The obligations of the Guarantor hereunder are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of this Agreement, or any other agreement or instrument referred
to herein, to the fullest extent permitted by Applicable Law, irrespective of
any other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor. Guarantor agrees that
this guaranty may be enforced by Lender without the necessity at any time of
resorting to or exhausting any security or collateral and without the necessity
at any time of having recourse to this Agreement or any other Facility Document
or any collateral, if any, hereafter securing the Guaranteed Obligations or
otherwise and Guarantor hereby waives the right to require Lender to proceed
against any other Person or to require the Lender to pursue any other remedy or
enforce any other right. Guarantor further agrees that nothing contained herein
shall prevent Lender from suing in any jurisdiction on this Agreement or any
other Facility Document or foreclosing its security interest in or Lien on any
collateral, if any, securing the Guaranteed Obligations or from exercising any
other rights available to it under this Agreement or any instrument of security,
if any, and the exercise of any of the aforesaid rights and the completion of
any foreclosure proceedings shall not constitute a discharge of Guarantor’s
obligations hereunder; it being the purpose and intent of Guarantor that its
obligations hereunder shall be absolute, independent and unconditional under any
and all circumstances. Neither Guarantor’s obligations under this guaranty nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by reason of the application of the laws of
any foreign jurisdiction. Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice of
or proof of reliance of by Lender upon this guaranty or acceptance of this
guaranty. The Guaranteed Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this guaranty. All dealings between Borrower
and Guarantor, on the one hand, and Lender, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
guaranty.

 

(c)             Guarantor agrees that (a) all or any part of the security which
hereafter may be held for the Guaranteed Obligations, if any, may be exchanged,
compromised or surrendered from time to time; (b) the Lender shall not have any
obligation to protect, perfect, secure or insure any such security interests or
Liens which hereafter may be held, if any, for the Guaranteed Obligations or the
properties subject thereto; (c) the time or place of payment of the Guaranteed
Obligations may be changed or extended, in whole or in part, to a time certain
or otherwise, and may be renewed, increased or accelerated, in whole or in part;
(d) Borrower and any other party liable for payment under this Agreement may be
granted indulgences generally; (e) any of the provisions of this Agreement or
any other Facility Document may be modified, amended or waived; and (f) any
deposit balance for the credit of Borrower or any other party liable for the
payment of the Guaranteed Obligations or liable upon any security therefor may
be released, in whole or in part, at, before or after the stated, extended or
accelerated maturity of the Guaranteed Obligations, all without notice to or
further assent by Guarantor, which shall remain bound thereon, notwithstanding
any such exchange, compromise, surrender, extension, renewal, acceleration,
modification, indulgence or release.

 

 

 

 

 



 33 

 

 

(d)             Guarantor expressly waives to the fullest extent permitted by
Applicable Law: (a) notice of acceptance of this guaranty by the Lender and of
all transfers of funds to Borrower by Lender; (b) presentment and demand for
payment or performance of any of the Guaranteed Obligations; (c) protest and
notice of dishonor or of default (except as specifically required in this
Agreement) with respect to the Guaranteed Obligations or with respect to any
security therefor; (d) notice of Lender obtaining, amending, substituting for,
releasing, waiving or modifying any Lien, if any, hereafter securing the
Guaranteed Obligations, or Lender’s subordinating, compromising, discharging or
releasing such Liens, if any; (e) all other notices to which Borrower might
otherwise be entitled in connection with the guaranty evidenced by this Section
11.13; and (f) demand for payment under this guaranty.

 

(e)             The obligations of Guarantor under this Section 11.13 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Guaranteed Obligations is rescinded
or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and Guarantor agrees that it will indemnify Lender
on demand for all reasonable and documented costs and out-of-pocket expenses
(including, without limitation, reasonable and documented fees and expenses of
counsel) incurred by Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

 

(f)              Guarantor agrees that, as between Guarantor, on the one hand,
and Lender, on the other hand, the Guaranteed Obligations may be declared to be
forthwith due and payable as provided in Section 8.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 8.02) notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing such Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or such Guaranteed Obligations being deemed to
have become automatically due and payable), such Guaranteed Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by Guarantor.

 

(g)             Guarantor hereby agrees that until the payment and satisfaction
in full of all Guaranteed Obligations and the expiration and termination of the
this Agreement it shall not exercise any right or remedy arising by reason of
any performance by it of its guarantee in Section 11.13(a), whether by
subrogation or otherwise, against Borrower or any security for any of the
Guaranteed Obligations.

 

(h)             Notwithstanding any provision to the contrary contained herein,
to the extent the obligations of Guarantor shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
Applicable Law relating to fraudulent conveyances or transfers) then the
obligations of Guarantor hereunder shall be limited to the maximum amount that
is permissible under Applicable Law (as now or hereinafter in effect).

 

 

 

 

 



 34 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 35 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

PennyMac Loan Services, LLC, as

Borrower and Servicer

      By: /s/ Pamela Marsh  

Name:

Title:

Pamela Marsh
Executive Vice President, Treasurer

 

 

 

PRIVATE NATIONAL MORTGAGE

ACCEPTANCE COMPANY, LLC, as Guarantor

      By: /s/ Pamela Marsh  

Name:

Title:

Pamela Marsh
Executive Vice President, Treasurer



 

 

 

BARCLAYS BANK PLC, as Lender

      By: /s/ Ellen Kiernan  

Name:

Title:

Ellen Kiernan
Director



 

 

 

 

 

 



 36 

 

 



SCHEDULE I

 

DEFINITIONS

 

1.1 Definitions. As used in this Agreement the following terms have the meanings
as indicated:

 

“Acknowledgement Agreement” means an Acknowledgement Agreement, by and among an
Agency, the Borrower and the Lender as secured party, pursuant to which the
Agency acknowledges the security interest granted pursuant to this Agreement of
the Lender in the Servicing Rights related to pools of mortgage loans
securitized with such Agency, together with any amendments and addenda thereto.

 

“Advance” means any P&I Advance, T&I Advance or Corporate Advance.

 

“Advance Rate” has the meaning assigned to it in the Pricing Side Letter.

 

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 20% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, that in respect of Borrower, Servicer, or
Guarantor the term “Affiliate” shall include only Private National Mortgage
Acceptance Company, LLC and its wholly owned subsidiaries.

 

“Agreement” has the meaning set forth in the preamble.

 

“Agency” means Fannie Mae, Freddie Mac or Ginnie Mae.

 

“Agency Collateral Account” means the account established by the Borrower for
the benefit of Fannie Mae or Freddie Mac, as applicable with a bank specified by
Fannie Mae or Freddie Mac, as applicable.

 

“Agency Guide” with respect to (1) Fannie Mae, the Fannie Mae Selling Guide and
the Fannie Mae Servicing Guide, as may be amended from time to time, (2) Freddie
Mac, the Freddie Mac Seller/Servicer Guide, as may be amended or modified from
time to time and (3) with respect to Ginnie Mae, the Ginnie Mae MBS Guide, as
may be amended from time to time, and in all cases, any other applicable guides
published by such Agency and any related announcements, directives and
correspondence issued by such Agency.

 

“Agency Servicing Rights” means all Servicing Rights with respect to the
Agencies.

 

“Ancillary Income” means all money which is due and payable in connection with
each Mortgage Loan other than the Servicing Fee and specifically including,
without limitation, late charge fees, assignment transfer fees, insufficient
funds check charges, amortization schedule fees, interest from escrow accounts
and all other incidental fees and charges and any Float Benefit, in each case,
to the extent such amounts are allocable to a Mortgage Loan, specifically
excluding Excluded Collateral.

 

 

 

 

 



 Schedule I - 1 

 

 

“Applicable Law” means as to any Person, any law, treaty, rule or regulation
(including the Investment Company Act of 1940, as amended) or determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Applicable Margin” has the meaning assigned to it in the Pricing Side Letter.

 

“Available Facility Amount” means $20,000,000; provided however that at no time
may the Outstanding Aggregate Loan Amount exceed:

 

(A) the Borrowing Base; or

 

(B) the amount that, when added to the aggregate principal amounts outstanding
under the Repo Agreement, would equal the Maximum Aggregate Purchase Price (as
such term is defined in the Repo Agreement).

 

“Available Loan Amount” means, on any Business Day, an amount equal to the
lesser of (a) (i) the then current Available Facility Amount minus (ii) the
Outstanding Aggregate Loan Amount, and (b) the Borrowing Base (giving effect to
all Collateral to be pledged hereunder on such Business Day).

 

“Bank” means City National Bank.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning set forth in the preamble.

 

“Borrower Funding Request” means the request to fund a Loan on any Funding Date,
substantially in the form of Exhibit 2.03, delivered in accordance with
Section 2.03(a).

 

“Borrower Party” means each of Borrower and Guarantor.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
aggregate Collateral Value of all Collateral for Loans that have been and remain
pledged to the Lender hereunder.

 

“Borrowing Base Deficiency” has the meaning set forth in Section 2.08(b).

 

“Borrowing Base Report” means the borrowing base report, substantially in a
format agreed upon between Borrower and Lender, delivered by the Lender in
accordance with Section 2.04(b).

 

“Borrowing Base Shortfall Day” has the meaning set forth in Section 2.08(b).

 

 

 

 

 



 Schedule I - 2 

 

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
upon which the New York Stock Exchange or the Federal Reserve Bank of New York
is closed.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests, including, without limitation, limited and
general partnership interests, in a person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Change in Law” means a change in any Applicable Law applicable to the Facility
Documents that would have an adverse effect, as determined by Lender in its sole
discretion, on Lender’s exercise of remedies following an Event of Default.

 

“Change of Control” (i) for the Borrower (a) any transaction or event as a
result of which the Guarantor ceases to own, beneficially or of record, more
than 50% of the stock of Borrower, (b) the sale, transfer, or other disposition
of all or substantially all of Borrower’s assets (excluding any such action
taken in connection with any securitization transaction or routine sales of
Mortgage Loans), or (c) the consummation of a merger or consolidation of
Borrower with or into another entity or any other corporate reorganization, if
more than 50% of the combined voting power of the continuing or surviving
entity’s equity outstanding immediately after such merger, consolidation or such
other reorganization is owned by persons who were not equityholders of the
Borrower immediately prior to such merger, consolidation or other reorganization
and (ii) for the Guarantor (a) the sale, transfer, or other disposition of all
or substantially all of Guarantor’s assets (excluding any such action taken in
connection with any securitization transaction or routine sales of Mortgage
Loans) or (b) the consummation of a merger or consolidation of Guarantor with or
into another entity or any other corporate reorganization, if more than 50% of
the combined voting power of the continuing or surviving entity’s equity
outstanding immediately after such merger, consolidation or such other
reorganization is owned by persons who were not equityholders of the Guarantor
immediately prior to such merger, consolidation or other reorganization.

 

“Closing Date” means the date on which all of the conditions set out in
Section 5.01 are satisfied.

 

“Collateral” has the meaning set forth in Section 4.01.

 

“Collateral Reporting Date” has the meaning set forth in Section 2.03(b).

 

“Collateral Value” means, for purposes of determining the value of the Borrowing
Base from time to time, with respect to the Eligible Servicing Rights, (a)
(i) the Advance Rate for Eligible Servicing Rights, multiplied by (ii) the MSR
Value of the Eligible Servicing Rights as determined by the Lender in good
faith, minus (b) any outstanding repurchase and indemnity obligations under the
related Servicing Contract that are due and payable by the Borrower, but have
not yet been paid by the Borrower.

 

“Collection Account” means the account established by Borrower in accordance
with Section 8.03(a).

 

 

 

 

 



 Schedule I - 3 

 

 

“Collection Account Control Agreement” means that certain Collection Account
Control Agreement, to be entered into by and among the Borrower, the Lender and
Bank, with respect to the Collection Account, in form and substance acceptable
to the Lender, as the same may be amended, modified or supplemented from time to
time.

 

“Collections” means any Servicing Fees, any excess servicing or subservicing
rights or retained yield, and any Ancillary Income that the Borrower as servicer
is entitled to receive pursuant to the Servicing Contracts.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.01 hereto or other form reasonably acceptable to the Lender.

 

“Corporate Advance” means, collectively, (a) any advance (other than those
described in clause (b) below) made by the Borrower as servicer pursuant to the
Servicing Contracts to inspect, protect, preserve or repair properties that
secure defaulted Mortgage Loans or that have been acquired through foreclosure
or deed in lieu of foreclosure or other similar action pending disposition
thereof, or for similar or related purposes, including, but not limited to,
necessary legal fees and costs expended or incurred by the Borrower as servicer
in connection with foreclosure, bankruptcy, eviction or litigation actions with
or involving Mortgagors on defaulted Mortgage Loans, as well as costs to obtain
clear title to such a property, to protect the priority of the lien created by a
Mortgage Loan on such a property, and to dispose of properties taken through
foreclosure or by deed in lieu thereof or other similar action, (b) any advance
made by the Borrower as servicer pursuant to the Servicing Contracts to
foreclose or undertake similar action with respect to a Mortgage Loan, and
(c) any other out of pocket expenses incurred by the Borrower as servicer
pursuant to the Servicing Contracts (including, for example, costs and expenses
incurred in loss mitigation efforts and in processing assumptions of Mortgage
Loans), to the extent such advances are reimbursable pursuant to the Servicing
Contracts.

 

“Custodial File” means with respect to any Mortgage Loan, a file pertaining to
such Mortgage Loan being held by the Custodian that contains the mortgage
documents pertaining to such Mortgage Loan.

 

“Custodian” means any financial institution that holds documents for any of the
Mortgage Loans on behalf of an Agency.

 

“Default” means an Event of Default or an Unmatured Event of Default.

 

“Default Rate” means, with respect to any Loan for any Interest Period, and any
late payment of fees or other amounts due hereunder, the LIBOR Rate for the
related Interest Period (or for all successive Interest Periods during which
such fees or other amounts were delinquent), plus 5.0% per annum.

 

“Disposition” means, with respect to any Person, any sale or other whole or
partial conveyance of all or any portion of such Person’s Property, or any
direct or indirect interest therein to a third party, including the granting of
any purchase options, rights of first refusal, rights of first offer or similar
rights in respect of any portion of such assets or the subjecting of any portion
of such assets to restrictions on transfer.

 

 

 

 

 



 Schedule I - 4 

 

 

“Dollars” or “$” means dollars in lawful money of the United States of America.

 

“Electronic File” means any electronic file, in form and substance reasonably
acceptable to the Lender and containing the information agreed to between the
Borrower and the Lender; delivered by the Borrower to the Lender on a Funding
Notice Date or Collateral Reporting Date pursuant to Section 2.03(a) or 2.03(b)
and reflecting those Mortgage Loans related to Pledged Servicing Rights as of
the close of business on such Funding Notice Date; provided, however, that with
regard to the Electronic File delivered in connection with a Collateral
Reporting Date, such Electronic File shall reflect information as of the close
of business on the last Business Day of the preceding calendar month.

 

“Eligible Seller” means a Person who sold Mortgage Loans to the Borrower, which
Mortgage Loans the Borrower subsequently resold to another party or securitized,
and retained the servicing rights and obligations with respect thereto under the
Servicing Contracts.

 

“Eligible Servicing Rights” means, mortgage servicing rights owned by Borrower
that are not subject to the Fannie Mae Subordination of Interest Agreement or
the Freddie Mac Acknowledgment Agreement for Excess Spread Amounts and are
either (i) appurtenant to mortgage loans that have been sold to Fannie Mae or
Freddie Mac or otherwise delivered to Fannie Mae or Freddie Mac for inclusion in
a securitization by Fannie Mae or Freddie Mac, and are serviced by Borrower,
(ii) appurtenant to mortgage loans (1) which were, but are no longer, pooled in
securitizations by Fannie Mae or Freddie Mac, (2) which are currently owned by
Fannie Mae or Freddie Mac in portfolio and (3) for which Borrower is acting as
the servicer, (iii) appurtenant to mortgage loans owned by Borrower and not
subject to any lien or other encumbrance, which mortgage loans are eligible for
pooling with Fannie Mae or Freddie Mac, or (iv) appurtenant to mortgage loans
that are serviced by the Borrower and are either securitized in a non-agency
securitization with respect to which the Lender has approved the related PSA or
held in whole loan format and either owned by the Borrower or servicing pursuant
to a servicing agreement approved by the Lender; provided that all such mortgage
loans shall be “qualified mortgages” or otherwise approved by the Lender for
inclusion. In addition, all Eligible Servicing Rights must comply with the
eligibility criteria set out in Schedule 6.02.

 

“Event of Default” has the meaning set forth in Section 8.01.

 

“Excluded Collateral” means (i) all right, title and interest of the Borrower,
whether now owned or hereafter acquired, in, to and under its rights to
reimbursement for all Advances made under the Servicing Contracts and (ii)
mortgage servicing rights owned by Borrower that are subject to the terms of the
Fannie Mae Subordination of Interest Agreement and the Freddie Mac
Acknowledgment Agreement for Excess Spread Amounts.

 

“Facility” means the loan facility provided to the Borrower by the Lender
pursuant to this Agreement.

 

“Facility Documents” means this Agreement, the Note, the Collection Account
Control Agreement, the Pricing Side Letter, the Servicing Contracts, each
Acknowledgement Agreement, the Subservicer Acknowledgment Letter, any
Subservicing Agreement, the Master Netting Agreement and all notices,
certificates, financing statements and other documents to be executed and
delivered by the Borrower in connection with the transactions contemplated by
this Agreement. For the avoidance of doubt, the Program Documents (as defined in
the Repo Agreement) shall not be deemed Facility Documents.

 

 

 

 

 



 Schedule I - 5 

 

 

“Fannie Mae” means The Federal National Mortgage Association, also known as
Fannie Mae, or any successor thereto.

 

“Fannie Mae Acknowledgment Agreement” means any Acknowledgment Agreement in
respect of any Fannie Mae Servicing Rights.

 

“Fannie Mae Servicing Contract” means the Fannie Mae Mortgage Selling and
Servicing Contract, the Fannie Mae Servicing Guide and the related supplemental
servicing instructions or directives provided by Fannie Mae and the related
master agreements (including applicable MBS pool purchase contracts and
variances) between Fannie Mae and the Borrower.

 

“Fannie Mae Servicing Rights” means all Servicing Rights with respect to
mortgage loans serviced by the Borrower for Fannie Mae.

 

“Fannie Mae Subordination of Interest Agreement” means the Amended and Restated
Subordination of Interest Agreement dated as of March 28, 2014 by and among the
Borrower, PennyMac Operating Partnership L.P., PennyMac Holdings, LLC and Fannie
Mae.

 

“Float Benefit” means the net economic benefit resulting from investments of
funds representing escrow and custodial deposits held for the account of the
servicer or subservicer, or the related Agency relating to the Mortgage Loans.

 

“Foreign Lender” means any successor or assignee of Lender that is organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes. For purposes of this definition, the United States of
America, each State and Commonwealth thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

 

“Freddie Mac” means The Federal Home Loan Mortgage Corporation, also known as
Freddie Mac, or any successor thereto.

 

“Freddie Mac Acknowledgment Agreement” means any Acknowledgment Agreement in
respect of any Freddie Mac Servicing Rights, which shall initially include
single family mortgages which are serviced by the Borrower for Freddie Mac under
the Freddie Mac Servicing Contract with respect to the following Seller/Servicer
Number: 153780, and for the avoidance of doubt, shall not include the Freddie
Mac Acknowledgment Agreement for Excess Spread Amounts.

 

“Freddie Mac Acknowledgment Agreement for Excess Spread Amounts” means the
Acknowledgment Agreement dated as of December 19, 2014 by and among Freddie Mac,
the Borrower, PennyMac Operating Partnership, L.P. and PennyMac Holdings, LLC.

 

“Freddie Mac Servicing Contract” means the unitary indivisible master servicing
contract described in the Freddie Mac Single-Family Seller/Servicer Guide and
entered into by and between Freddie Mac and the Borrower.

 

 

 

 

 



 Schedule I - 6 

 

 

“Freddie Mac Servicing Rights” means all Servicing Rights with respect to
mortgage loans serviced by the Borrower for Freddie Mac.

 

“Funding Date” means the date of any Loan advance hereunder as provided in
Section 2.03 hereof.

 

“Funding Notice Date” means the date on which the Borrower shall deliver a
Borrower Funding Request, which shall be (i) at least two (2) Business Days
prior to the date which the Borrower has requested as a Funding Date as provided
therein, or (ii) if a Borrower Funding Request relates to new Collateral, at
least five (5) Business Days prior to the date which the Borrower has requested
as a Funding Date as provided therein.

 

“GAAP” means United States Generally Accepted Accounting Principles inclusive
of, but not limited to, applicable statements of Financial Accounting Standards
issued by the Financial Accounting Standards Board, its predecessors and
successors and SEC Staff Accounting Guidance as in effect from time to time
applied on a consistent basis.

 

“Ginnie Mae” means The Government National Mortgage Association, also known as
Ginnie Mae, or any successor thereto.

 

“Governmental Action” means all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, decrees, licenses,
exemptions, publications, filings, notices to and declarations of or with, or
required by, any Governmental Authority, or required by any Legal Requirement.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any municipality and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Guarantor” shall mean Private National Mortgage Acceptance Company, LLC, its
successors and permitted assigns.

 

“Guaranteed Obligations” means, without duplication, all of the Obligations of
Borrower to Lender, whenever arising, under this Agreement or any other Facility
Document (including, but not limited to, obligations with respect to principal,
interest and fees).

 

“HUD” means the United States Department of Housing and Urban Development, or
any successor thereto.

 

“Indebtedness” means, with respect to any Person as of any date of
determination: (a) obligations created, issued or incurred by such Person for
borrowed money (whether by loan, the issuance and sale of debt securities or the
sale of Property to another Person subject to an understanding or agreement,
contingent or otherwise, to repurchase such Property from such Person);
(b) obligations to pay the deferred purchase or acquisition price of Property or
services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of business so
long as such trade accounts payable are payable and paid within ninety (90) days
of the date the respective goods are delivered or the respective services are
rendered; (c) indebtedness of others secured by a Lien on the Property of such
Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d) obligations (contingent or otherwise) in respect of letters
of credit or similar instruments issued for account of such Person; (e) capital
lease obligations; (f) payment obligations under repurchase agreements, single
seller financing facilities, warehouse facilities and other lines of credit;
(g) indebtedness of others guaranteed on a recourse or partial recourse basis by
such Person; (h) all obligations incurred in connection with the acquisition or
carrying of fixed assets; (i) indebtedness of general partnerships of which such
Person is a general partner; and (j) any other known or contingent liabilities
of such Person.

 

 

 

 

 



 Schedule I - 7 

 

 

“Indemnified Amounts” has the meaning set forth in Section 10.01.

 

“Indemnified Party” has the meaning set forth in Section 10.01.

 

“Initial Borrower Funding Request” means the request to fund the Loan on the
Initial Funding Date, substantially in the form of Exhibit 2.03, delivered in
accordance with Section 2.03(a), that is current as of the end of the previous
calendar month.

 

“Initial Borrowing Base Report” means the borrowing base report, substantially
in the form agreed to between the Borrower and the Lender, delivered by the
Lender in accordance with Section 2.04(a) based on the initial Electronic File.

 

“Initial Funding Date” means the Funding Date on which the first Loan is made
pursuant to this Agreement, as specified in the Initial Borrower Funding
Request.

 

“Insolvency Law” means any bankruptcy, reorganization, moratorium, delinquency,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction in effect at any time during the term of this Agreement.”

 

“Interest Period” means, for any Loan, (i) an initial period beginning on the
Funding Date for such Loan and ending on the last day of the calendar month in
which such Funding Date occurs; and (ii) subsequent consecutive periods
thereafter, beginning on the first day of each subsequent calendar month and
ending on the earlier of (x) the last day of the same calendar month in which
such Interest Period began and (y) the Wind Down Date; and (iii) subsequent
consecutive periods thereafter, beginning on the first day following, initially,
the Wind Down Date, and thereafter, each Loan Repayment Date, and ending on the
earlier of (x) the next following Loan Repayment Date and (y) the date on which
the amount of all Obligations have been reduced to zero.

 

“Interest Rate” means, with respect to all Loans, the LIBOR Rate plus the
Applicable Margin.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
together with the rules and regulations promulgated thereunder.

 

“Lender” means Barclays Bank PLC.

 

“LIBOR Rate” means for each day, the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for a period
equal to one month appearing on Bloomberg Screen US 0001M Page or if such rate
ceases to appear on Bloomberg Screen US 0001M Page, or any other service
providing comparable rate quotations at approximately 11:00 a.m., London time,
on the applicable date of determination, or such interpolated rate as determined
by the Lender.

 

 

 

 

 



 Schedule I - 8 

 

 

“Lien” means with respect to any property or asset of any Person (a) any
mortgage, lien, pledge, charge or other security interest or encumbrance of any
kind in respect of such property or asset or (b) the interest of a vendor or
lessor arising out of the acquisition of or agreement to acquire such property
or asset under any conditional sale agreement, lease purchase agreement or other
title retention agreement, and in each case, other than an Agency’s rights and
interests in the related Agency Servicing Rights.

 

“Loan Repayment Date” means, (i) initially, the date that is thirty (30) days
after the Wind Down Date, and (ii) thereafter, each date that is thirty (30)
days after the immediately preceding Loan Repayment Date.

 

“Loans” has the meaning set forth in Section 2.01.

 

“Margin Call” has the meaning set forth in Section 2.08.

 

“Master Netting Agreement” means that certain Master Netting Agreement, dated as
of December 4, 2015 by and among the Borrower, the Guarantor, Barclays Capital
Inc. and the Lender, as amended.

 

“Material Adverse Effect” means a material adverse effect on (a) the property,
business, operations, or financial condition of Borrower or Guarantor, (b) the
ability of Borrower or Guarantor to perform its obligations under any of the
Facility Documents to which it is a party, (c) the validity or enforceability of
any of the Facility Documents, (d) the rights and remedies of Lender under any
of the Facility Documents, (e) the Collateral, or (f) the validity, perfection,
priority or enforceability of Lender’s security interest in the Collateral.

 

“Maturity Date” means December 2, 2016.

 

“MBS” means mortgage backed securities.

 

“MBS Trust” means any of the trusts or trust estates in which the Mortgage Loans
being serviced by the Borrower pursuant to the Servicing Contracts are held by
the related MBS Trustee.

 

“MBS Trustee” means a trustee or indenture trustee for an MBS Trust.

 

“Monthly Settlement Date” means, (i) initially, the earliest to occur of (a) the
fifth (5th) Business Day of each calendar month, commencing January 2016, and
(b) the Wind Down Date, and (ii) following the occurrence of the Wind Down Date,
each Loan Repayment Date (or, if such day is not a Business Day, the following
Business Day).

 

“Moody’s” means Moody’s Investors Service, Inc. or its successor in interest.

 

 

 

 

 



 Schedule I - 9 

 

 

“Mortgage” means a mortgage, mortgage deed, deed of trust, or other instrument
creating a first lien on or first priority security interest in an estate in fee
simple in real property securing a Mortgage Note including any riders,
assumption agreements or modifications relating thereto.

 

“Mortgage File” means, with respect to any Mortgage Loan, a file or files
pertaining to such Mortgage Loan that contains the mortgage documents pertaining
to such Mortgage Loan including any mortgage documents pertaining to such
Mortgage Loan required by the Agency Guides.

 

“Mortgage Loan” means the mortgage loans listed on the Relevant Electronic File
(as provided to the Lender pursuant to Section 2.03(a) or 2.03(b)).

 

“Mortgage Note” means the note or other evidence of indebtedness of a Mortgagor
secured by a Mortgage pertaining to a Mortgage Loan.

 

“Mortgage Selling and Servicing Contract” means that certain Mortgage Selling
and Servicing Contract, dated as of September 23, 2010, as amended, supplemented
and assigned, by and between Borrower and Fannie Mae.

 

“Mortgagor” means the obligor on a Mortgage Note.

 

“MSR Value” means, with respect to (i) any Eligible Servicing Right included in
the Borrowing Base the fair value ascribed to such asset by the Lender in its
sole good faith discretion, taking into account any outstanding obligations owed
by Borrower to an Agency, as applicable, as marked to market as often as daily,
(ii) a Servicing Right which is not an Eligible Servicing Right included in the
Borrowing Base, zero. The Lender’s good faith determination of MSR Value shall
be conclusive upon the parties, absent manifest error on the part of the Lender.
The Borrower acknowledges that the Lender’s determination of MSR Value is for
the limited purpose of determining Collateral Value for lending purposes
hereunder without the ability to perform customary purchaser’s due diligence and
is not necessarily equivalent to a determination of the fair market value of the
Eligible Servicing Rights achieved by obtaining competing bids. For the purpose
of determining the related MSR Value, the Lender shall have the right to use
either the Borrower’s valuation of the Eligible Servicing Rights delivered
pursuant to Section 2.04 herein or the Lender’s valuation, or both.
Subsequently, Lender shall have the right to reasonably request at any time from
Borrower, an updated valuation for each Eligible Servicing Right, in a form
acceptable to Lender in its sole discretion; provided that the Lender shall not
be obligated to rely on either valuation and shall have the right to determine
the MSR Value of the Eligible Servicing Rights at any time in its sole
discretion. The MSR Value shall be deemed to be zero with respect to each Loan
for which such valuation is not provided within a reasonable time.

 

“Note” means the promissory note of the Borrower issued to the Lender, in
substantially the form of Exhibit 2.02(a), as amended from time to time, and any
replacement thereof or substitution therefor.

 

“Obligations” means the Outstanding Aggregate Loan Amount, all accrued and
unpaid interest thereon and all other amounts payable by the Borrower to the
Lender pursuant to this Agreement, the Note or any other Facility Document.

 

 

 

 

 



 Schedule I - 10 

 

 

“Opinion of Counsel” means a written opinion of counsel, reasonably acceptable
to each Person to whom such opinion is addressed.

 

“Other Taxes” has the meaning set forth in Section 3.02.

 

“Outstanding Aggregate Loan Amount” means, at any time, the aggregate principal
amount of the Loans funded by the Lender, minus the aggregate amount of payments
received by the Lender prior to such time and applied to reduce the principal
amount of the Loans.

 

“P&I Advance” means any advance disbursed by the Borrower as servicer pursuant
to any Servicing Contract of delinquent interest and/or principal on the related
Mortgage Loans.

 

“Participant” has the meaning set forth in Section 9.04.

 

“Person” means any individual, corporation, estate, partnership, limited
liability company, limited liability partnership, joint venture, association,
joint-stock company, business trust, trust, unincorporated organization,
government or any agency or political subdivision thereof, or other entity of a
similar nature.

 

“Pledged Servicing Rights” means any Eligible Servicing Rights a security
interest in which has been granted to the Lender pursuant to this Agreement (it
being understood that the Servicing Rights pledged will be identified by pool
number in the Electronic Files).

 

“Pool” means a group of Mortgage Loans, which are the security for a
mortgage-backed security issued or guaranteed by an Agency.

 

“Prepayment Notice” means a notice substantially in the form of Exhibit 2.08(b).

 

“Pricing Side Letter” means that certain Loan and Security Agreement Pricing
Side Letter, dated as of December 4, 2015, among the Borrower, the Guarantor and
the Lender, entered into in connection with this Agreement, as the same may be
amended, modified or supplemented from time to time.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“PSA” means a pooling and servicing agreement or similar agreement related to a
non-agency securitization.

 

“Recourse Servicing Obligations” means with respect to any mortgage loan,
(a) any obligation or liability (actual or contingent) of the servicer or
subservicer in respect of such Mortgage Loan to indemnify the relevant Agency
for any losses incurred in respect of any Mortgage Loan that was determined at
the time of sale to have been ineligible for sale to the applicable Agency due
to a breach of one or more representations and warranties but accepted for
purchase subject to any waiver and indemnity obligations, or (b) any other
obligations described from time to time as being sold “with recourse” as such
term (or terms of similar meaning) are defined in the relevant Agency Guide, as
amended or supplemented from time to time, and any successor publications
thereto having the same general contents and purpose.

 

 

 

 

 



 Schedule I - 11 

 

 

“Related Escrow Account Balances” means the balance, on the related Funding
Date, of any escrow or impound accounts maintained by the Borrower which relate
to any Mortgage Loan, including, without limitation, items escrowed for mortgage
insurance, property taxes (either real or personal), hazard insurance, flood
insurance, ground rents, or any other escrow or impound items required by any
Mortgage Note or Mortgage, reduced by any unpaid real estate taxes or insurance
premiums required to be paid by the Borrower, with respect to which amounts have
been escrowed by the related Mortgagor.

 

“Related Principal and Interest Custodial Accounts” means all principal and
interest custodial accounts maintained by the Borrower that relate to any
Mortgage Loan or Pool.

 

“Relevant Electronic File” means, on any Business Day, the most recently
delivered Electronic File that was delivered in accordance with Section 2.03(a)
or 2.03(b) and relates to Eligible Servicing Rights that constitute Collateral
hereunder.

 

“Repayment Notice” means a notice substantially in the form of Exhibit 2.08(a).

 

“Repo Agreement” means the Master Repurchase Agreement, among the Guarantor,
Borrower and Lender, dated December 4, 2015, as amended.

 

“Repurchase Party” means any of Borrower or the Guarantor.

 

“Requirements of Law” means, with respect to any Person or any of its property,
the certificate of incorporation or articles of association and by-laws,
certificate of limited partnership, limited partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation, or determination of any arbitrator or Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, whether Federal, state or
local (including, without limitation, usury laws, the Federal Truth in Lending
Act and retail installment sales acts).

 

“Responsible Officer” means (a) with respect to the Borrower, the chief
executive officer, president, chief financial officer, treasurer, assistant vice
president, assistant treasurer, secretary or assistant secretary of the
Borrower, or any other officer having substantially the same authority and
responsibility; provided, that with respect specifically to the obligations of
the Borrower set forth in Section 7.01(h) hereof, only the chief financial
officer, treasurer, assistant treasurer, or comptroller of the Borrower shall be
deemed to be a Responsible Officer; and (b) with respect to the Lender, a
lending officer charged with responsibility for the day to day management of the
relationship of such institution with the Borrower.

 

“Restricted Payment” means with respect to any Person, collectively, all
dividends or other distributions of any nature (cash, securities, assets or
otherwise), and all payments, by virtue of redemption or otherwise, on any class
of equity securities (including, warrants, options or rights therefor) issued by
such Person, which may hereafter be authorized or outstanding and any
distribution in respect of any of the foregoing, whether directly or indirectly
other than payments made in the ordinary course solely for the purpose of
originating, servicing, subservicing and/or administrating Mortgage Loans.

 

 

 

 

 



 Schedule I - 12 

 

 

“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc.

 

“Schedules of Mortgages” has the meaning provided in the Agency Guides.

 

“Servicer” has the meaning set forth in the preamble.

 

“Servicing Contracts” means the Fannie Mae Servicing Contract and the Freddie
Mac Servicing Contract, in each case as such agreements may be amended, amended
and restated, supplemented or otherwise modified from time to time.

 

“Servicing Fee” means the total amount of the fee payable to the Servicer as
compensation for subservicing and administering the Mortgage Loans.

 

“Servicing Rights” means with respect to each Mortgage Loan, all the Borrower’s
right, title and interest in, to and under the related Servicing Contracts,
whether now or hereafter existing, acquired or created, whether or not yet
accrued, earned, due or payable, as well as all other present and future right
and interest under such Servicing Contracts, including, without limitation, the
right (i) to receive the Servicing Fee income payable after the related Funding
Date (including without limitation, any Uncollected Fees), (ii) any and all
Ancillary Income received after the related Funding Date, (iii) to hold and
administer the Related Escrow Account Balances, (iv) to hold and administer, in
accordance with the applicable Agency Guides, the Related Principal and Interest
Custodial Account, the Custodial File, and the Mortgage File arising from or
connected to the servicing or subservicing of such Mortgage Loan under this
Agreement and (v) all proceeds, income, profits, rents and products of any of
the foregoing including, without limitation, all of the Borrower’s rights to
proceeds of any sale or other disposition of the Servicing Rights, but with
respect to clauses (i) - (iv) above, specifically excluding any Excluded
Collateral.

 

“Subservicer Termination Event" means an event that entitles the Borrower to
terminate a subservicer for cause under a Subservicing Agreement.

 

“Subservicing Agreement” means any subservicing agreement entered into between
the Borrower and a subservicer, subject to the consent of the Lender.

 

“Subsidiary” means a corporation of which a Person and/or its other Subsidiaries
own, directly or indirectly, such number of outstanding shares as have more than
50% of the ordinary voting power for the election of directors.

 

“T&I Advance” means an advance made by the Borrower as servicer with respect to
a Mortgage Loan pursuant to the servicer’s obligation to do so under any
Servicing Contract of real estate taxes and assessments, or of hazard, flood or
primary mortgage insurance premiums, required to be paid by the related
Mortgagor under the terms of the related Mortgage Loan.

 

“Taxes” has the meaning set forth in Section 3.02.

 

“Termination Date” means the earlier of (i) the day on which the Facility is
terminated pursuant to Section 8.02(a) or Section 8.02(b), (ii) the Loan
Repayment Date on which the final amounts owing under the Facility are required
to be paid as provided for in the first sentence of Section 2.08(a) hereof, or
(iii) the termination of the Repo Agreement.

 

 

 

 

 



 Schedule I - 13 

 

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the security
interest in any Purchased Items is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than New York, “Uniform Commercial Code” means
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such perfection or effect of perfection or
non-perfection.

 

“Uncollected Fees” means with respect to any Mortgage Loan, any accrued late
charges, NSF fees, assumption fees, and other fees charged to Mortgagors in
connection with the servicing or subservicing of such Mortgage Loan which have
not been collected by the Borrower as of the related Funding Date.

 

“Unmatured Event of Default” means any event that, with the giving of notice or
lapse of time, or both, would become an Event of Default.

 

“Wind Down Date” means the earliest to occur of (i) the Maturity Date, (ii) the
date on which the Repo Agreement terminates, or if such day is not a Business
Day, the immediately preceding Business Day, or (iii) the Business Day specified
by the Lender upon ten (10) Business Days’ prior written notice to the Borrower.

 

 

 

 

 



 Schedule I - 14 

 

 

SCHEDULE 5.01

CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT

 

(a)             This Agreement duly executed by the parties hereto;

 

(b)             The Note duly executed by the Borrower;

 

(c)             The Collection Account Control Agreement duly executed by the
Borrower, the Lender and Bank;

 

(d)             The Master Netting Agreement duly executed by the related
parties;

 

(e)             All other Facility Documents and all Program Documents (as
defined in the Repo Agreement) duly executed by the related parties;

 

(f)              A filed UCC1 financing statement;

 

(g)             A certificate of a secretary or assistant secretary of the
Borrower and Guarantor, certifying the names and true signatures of the persons
authorized on the Borrower’s and Guarantor’s behalf to sign, as applicable, this
Agreement, the Note and the other Facility Documents to be delivered by the
Borrower and Guarantor in connection herewith;

 

(h)             A certificate of a Responsible Officer of the Borrower and
Guarantor, each certifying as to the accuracy and completeness of each of the
representations and warranties contained in each Facility Document to which the
Borrower and the Guarantor is a party (except for representations and warranties
made in respect of specific mortgage loans) and as to the absence of Default
under such Facility Documents to which the Borrower and Guarantor is a party as
of the Closing Date;

 

(i)              Completion of all reasonable legal finance, business,
accounting and tax due diligence and provision of copies of all servicing and
sub-servicing agreements; financials, MSR valuations and electronic files;

 

(j)              Resolutions, good standing certificate, certificate of
incorporation or formation, bylaws and incumbency certificate of the Borrower
and the Guarantor, all certified by the secretary of the Borrower and the
Guarantor;

 

(k)             An Opinion of Counsel, delivered by outside counsel acceptable
to the Lender in its reasonable discretion, opining as to: New York
enforceability, corporate matters and non-contravention, no material litigation,
security interest, and the Investment Company Act of 1940; provided that
opinions as to corporate matters, non-contravention and no material litigation
may be given by the in-house counsel of the Borrower;

 

(l)              An executed Fannie Mae Acknowledgment Agreement and an opinion
of counsel with respect to such Fannie Mae Acknowledgment Agreement;

 

(m)           A separate power of attorney of Borrower with respect to the
powers described in Section 4.04.

 

 

 

 

 



 Schedule 5.01 - 1 

 

 

SCHEDULE 5.02

CONDITIONS PRECEDENT TO EACH LOAN

 

(a)             The Lender shall have received a duly executed copy of the
Borrower Funding Request for such Loan in accordance with Section 2.03;

 

(b)             Delivery of all reasonable due diligence (to the extent
supplemental due diligence is conducted by Lender with respect to such Loan);

 

(c)             The making of such Loan, and the application of the proceeds
thereof, shall not result in the Outstanding Aggregate Loan Amount exceeding the
Available Facility Amount;

 

(d)             The making of such Loan, and the application of the proceeds
thereof, shall not result in a Borrowing Base Deficiency;

 

(e)             On the applicable Funding Date, the following statements shall
be true (and the Borrower by delivering such Borrower Funding Request shall be
deemed to have certified that):

 

                                            (i)          the representations and
warranties set forth in Article VI are true and correct in all material respects
(except for on the Closing Date, in which case the representations and
warranties are true and correct on the Closing Date) on and as of such day as
though made on and as of such day and shall be deemed to have been made on such
day (except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case, such representation or warranty
shall have been true and correct as of such date);

                                             (ii)          the Borrower is in
compliance with all covenants set forth in Article VII

 

                                            (iii)          all conditions
precedent to the making of such Loan have been satisfied;

 

                                            (iv)          no Default or Event of
Default has occurred and is continuing, or would result from such Loans;

 

                                            (v)          all of the Servicing
Rights included in the most recently delivered Electronic File are Eligible
Servicing Rights, except for any non-qualifying Servicing Rights listed as such
therein, and all Recourse Servicing Obligations have been identified as such in
a schedule attached to such Electronic File;

 

(f)              The Lender shall have received (i) with respect to the Initial
Borrower Funding Request, the initial Electronic File; and (ii) with respect to
any subsequent Borrower Funding Request, a subsequent Electronic File on or
prior to time required by Section 2.03;

 

(g)             With respect to any Borrower Funding Request, an Acknowledgement
Agreement from each Agency with respect to which the related Servicing Rights
will be pledged under the Agreement and consents from all third parties,
including warehouse lenders, as needed, except to the extent the foregoing have
already been received;

 

 

 

 

 



 Schedule 5.02 - 1 

 

 

(h)             With respect to the Initial Borrower Funding Request, an Opinion
of Counsel, delivered by outside counsel acceptable to the Lender in its
reasonable discretion, opining as to: security interest creation, perfection and
priority;

 

(i)              With respect to the Initial Borrower Funding Request, the
Guarantor shall have obtained a published corporate rating.

 

(j)              With respect to the first Borrower Funding Request for the
financing of Freddie Mac Servicing Rights, an executed Freddie Mac
Acknowledgment Agreement and an Opinion of Counsel delivered by outside counsel
acceptable to the Lender in its reasonable discretion, opining as to the
enforceability of the Freddie Mac Acknowledgment Agreement, security interest
creation, perfection and priority; and

 

(k)             All Facility Documents shall continue to be in full force and
effect in all material respects.

 



 Schedule 5.02 - 2 

 

 

SCHEDULE 6.01(r)

BORROWER’S EXISTING FINANCING FACILITIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 Schedule 6.01(r) - 1 

 

 

SCHEDULE 6.02

 

ELIGIBILITY CRITERIA WITH RESPECT TO THE SERVICING RIGHTS

 

1.All owned Servicing Rights for Mortgage Loans serviced by the Borrower on
behalf of Fannie Mae, provided that such Servicing Rights are free and clear of
any Liens, subject to Fannie Mae’s interest in such Servicing Rights pursuant to
an Acknowledgment Agreement acceptable in form and substance to the Lender.

 

2.All owned Servicing Rights for Mortgage Loans serviced by the Borrower on
behalf of Freddie Mac, provided that such Servicing Rights are free and clear of
any Liens, subject to Freddie Mac’s interest in such Servicing Rights pursuant
to an Acknowledgment Agreement acceptable in form and substance to the Lender.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 Schedule 6.02 - 1 

 

 

SCHEDULE 7.01(s)

Monthly MSR Collateral REPORT

 

Information to be provided:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 Schedule 7.01(s) - 1 

 

 

SCHEDULE 11.02

NOTICES

 

If to the Borrower:

PennyMac Loan Services, LLC
6101 Condor Drive

Moorpark, California 93021

Attention: Pamela Marsh/Kevin Chamberlain

Telephone: (805) 330-6059/ (818) 746-2877
Facsimile: (818) 936-0145
E-mail: pamela.marsh@pnmac.com;

kevin.chamberlain@pnmac.com

 

With copies to:

PennyMac Loan Services, LLC
6101 Condor Drive

Moorpark, California 93021
Attention: Jeff Grogin

Telephone: (818) 224-7050
Facsimile: (818) 936-0231
E-mail: jeff.grogin@pnmac.com

 

If to the Guarantor:

Private National Mortgage Acceptance Company, LLC
6101 Condor Drive

Moorpark, California 93021
Attention: Pamela Marsh/Kevin Chamberlain
Telephone: (805) 330-6059/ (818) 746-2877
Facsimile: (818) 936-0145
E-mail: pamela.marsh@pnmac.com;

kevin.chamberlain@pnmac.com

 

With copies to:

Private National Mortgage Acceptance Company, LLC
6101 Condor Drive

Moorpark, California 93021
Attention: Jeff Grogin
Telephone: (818) 224-7050
Facsimile: (818) 936-0231
E-mail: jeff.grogin@pnmac.com

 

 

 

 

 



 Schedule 11.02 - 1 

 

 

if to Lender:

Barclays Bank PLC – Mortgage Finance
745 Seventh Avenue, 4th Floor
New York, NY 10019
Attention: Joseph O’Doherty
Telephone: (212) 412-5517
Facsimile: (212) 412-7333
E-mail: Joseph.o’doherty@barclays.com

 

With copies to:

Barclays Bank PLC – Legal Department
745 Seventh Avenue, 20th Floor
New York, NY 10019
Telephone: (212) 412-1494
Facsimile: (212) 412-1288

Barclays Capital – Operations

700 Prides Crossing

Newark, Delaware 19713

Attention: Brian Kevil

Telephone: (302) 286-1951

Facsimile: (646) 845-6464

Email: brian.kevil@barclays.com

 

 

 

 

 



 Schedule 11.02 - 2 

 

 

EXHIBIT 2.02(a)

 

FORM OF PROMISSORY NOTE

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS. THIS NOTE IS SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS AND
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

 

[___], 2015

 

$_____________

 

 

New York, New York

 

FOR VALUE RECEIVED, PennyMac Loan Services, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to the order of BARCLAYS BANK
PLC (the “Lender”), at the principal office of the Lender at 745 Seventh Avenue,
4th Floor, New York, New York 10019, in lawful money of the United States, and
in immediately available funds, the principal sum of [ ] ($[ ]) (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loans made by
the Lender to the Borrower under the Loan Agreement), on the dates and in the
principal amounts provided in the Loan Agreement, and to pay interest on the
unpaid principal amount of each such Loan, at such office, in like money and
funds, for the period commencing on the date of such Loan until such Loan shall
be paid in full, at the rates per annum and on the dates provided in the Loan
Agreement.

 

The date, amount and interest rate of each Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Loan Agreement or hereunder in
respect of the Loans made by the Lender.

 

This Note is the Note referred to in the Loan and Security Agreement dated as of
December 4, 2015 (as amended, supplemented or otherwise modified and in effect
from time to time, the “Loan Agreement”) among Borrower, Private National
Mortgage Acceptance Company, LLC, as guarantor and the Lender, and evidences
Loans made by the Lender thereunder. Terms used but not defined in this Note
have the respective meanings assigned to them in the Loan Agreement.

 

The Borrower agrees to pay all the Lender’s reasonable out-of-pocket costs of
collection and enforcement (including reasonable attorneys’ fees and
disbursements of Lender’s counsel) in respect of this Note when incurred as
required by Section 10.01 of the Loan Agreement.

 

 

 

 

 



 Schedule 2.02(a) - 1 

 

 

Notwithstanding the pledge of the Collateral, the Borrower hereby acknowledges,
admits and agrees that the Borrower’s obligations under this Note are recourse
obligations of the Borrower to which the Borrower pledges its full faith and
credit.

 

The Borrower, and any endorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments of this Note, (b) expressly agree that this Note, or
any payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for this Note,
the release of any party primarily or secondarily liable hereon, and
(c) expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Note, to first institute or exhaust the Lender’s
remedies against the Borrower or any other party liable hereon or against any
Collateral for this Note. No extension of time for the payment of this Note, or
any installment hereof, made by agreement by the Lender with any person now or
hereafter liable for the payment of this Note, shall affect the liability under
this Note of the Borrower, even if the Borrower is not a party to such
agreement; provided, however, that the Lender and the Borrower, by written
agreement between them, may affect the liability of the Borrower.

 

Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Loan Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.

 

Any enforcement action relating to this Note may be brought by motion for
summary judgment in lieu of a complaint pursuant to Section 3213 of the New York
Civil Practice Law and Rules.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS
APPLIES TO THIS NOTE). THE BORROWER HEREBY SUBMITS TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF
MANHATTAN, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE BORROWER HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT IN THE
BOROUGH OF MANHATTAN AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE BORROWER HERETO HEREBY
CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO THIS NOTE, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THE
LOAN AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR
ELECTRONIC NOTICE TO THE LENDER. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF
ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY OTHER JURISDICTION.

 

 

 

 

 



 Schedule 2.02(a) - 2 

 

 

THE BORROWER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY WITH
RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.

 





  PENNYMAC LOAN SERVICES, LLC       By: /s/  

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 Schedule 2.02(a) - 3 

 



SCHEDULE OF LOANS

 

This Note evidences Loans made under the within-described Loan Agreement to the
Borrower, on the dates, in the principal amounts and bearing interest at the
rates set forth below, and subject to the payments and prepayments of principal
set forth below:

 

Date Made

Principal Amount

of Loan

Amount Paid

or Prepaid

Amount of

Additional Draws

Unpaid Principal

Amount

Notation

Made by

                       

 

 

 

 

 



 Schedule 2.02(a) - 4 

 

 

EXHIBIT 2.03
to Loan and Security Agreement

 

 

FORM OF BORROWER FUNDING REQUEST

 

[DATE]

 

Barclays Bank PLC

745 Seventh Avenue, 4th Floor

New York, New York 10019

Attention: Joseph O’Doherty

 

 

Attention: [_]

 

Ladies and Gentlemen:

 

This [Initial] Borrower Funding Request is delivered to you pursuant to
Section 2.03 of the Loan and Security Agreement, dated as of December 4, 2015
(as amended, supplemented, restated or otherwise modified from time to time, the
“Loan Agreement”), among PennyMac Loan Services, LLC, as the Borrower (the
“Borrower”), Private National Mortgage Acceptance Company, LLC (the “Guarantor”)
and Barclays Bank PLC, as lender (the “Lender”). Unless otherwise defined herein
or as the context otherwise requires, terms used herein have the meaning
assigned thereto under Schedule I of the Loan Agreement.

 

The undersigned hereby requests that a Loan be made in the aggregate principal
amount of $____ on _________, 20__ to be secured by the Servicing Rights.

 

An updated Electronic File, revised to reflect the acquisition of any additional
Servicing Rights purchased by the Borrower since the most recently delivered
Electronic File, has been delivered pursuant to Section 2.03 of the Loan
Agreement. Such Electronic File reflects all Eligible Servicing Rights that
constitute Collateral under the terms and conditions of the Agreement and a
hyperlink to such Electronic File is attached hereto as Schedule One.

 

[TO BE USED FOR ALL FUNDINGS THAT INVOLVE NEW COLLATERAL] [The Borrower hereby
acknowledges and agrees that (other than with respect to the Agreement) (i) the
Servicing Rights currently pledged as Collateral under the Agreement and
(ii) any of the Servicing Rights identified on Schedule One attached hereto, are
not currently assigned, pledged, conveyed or encumbered under any credit,
warehouse or financing facility. The Borrower further acknowledges and agrees
that (other than under the Agreement) it shall not assign, pledge, convey or
encumber such Servicing Rights under any credit, warehouse or financing facility
in the future, except with prior notice to, and consent from, the Lender.]

 

The undersigned hereby acknowledges that the delivery of this [Initial] Borrower
Funding Request and the acceptance by the undersigned of the proceeds of the
Loan requested hereby constitute a representation and warranty by the
undersigned that all conditions precedent to such Loan specified in Article V of
the Loan Agreement have been satisfied and will continue to be satisfied after
giving effect to such Loan.

 

 

 

 

 



 Schedule 2.03 - 1 

 

 

The undersigned further represents and warrants that either (a) the Agency
Guides and the Servicing Contracts have not been materially modified since the
last date the undersigned delivered a Borrower Funding Request or (b) attached
hereto is a true and complete description of any changes to the applicable
Servicing Contracts since the last date the undersigned delivered a Borrower
Funding Request.

 

Please wire transfer the proceeds of the Loan to the following account pursuant
to the following instructions:

 

[______________]

 

The undersigned has caused this [Initial] Borrower Funding Request to be
executed and delivered, and the certification and warranties contained herein to
be made, by its duly authorized officer this ____ day of _________, 20__.

 

 

  PENNYMAC LOAN SERVICES, LLC, as the Borrower       By: /s/  

Name:

Title:

 



 

 

Acknowledged and agreed:

 

BARCLAYS BANK PLC

 

By: ______________________________

Name:

Title:

 

 

 

 

 



 Schedule 2.03 - 2 

 

 

SCHEDULE ONE

 



ELECTRONIC FILE

 

[To be provided by Borrower.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 Schedule 2.03 - 3 

 

 

EXHIBIT 2.08(a)

 

FORM OF REPAYMENT NOTICE

 

[_], 20__

 

TO:         The Lender as defined in the Loan Agreement referred to below

 

Reference is hereby made to the Loan and Security Agreement, dated as of
December 4, 2015 (as heretofore amended, the “Loan Agreement”), among PennyMac
Loan Services, LLC, as the Borrower (the “Borrower”), Private National Mortgage
Acceptance Company, LLC (the “Guarantor”) and Barclays Bank PLC, as lender (the
“Lender”). Capitalized terms not otherwise defined herein are used herein as
defined in the Loan Agreement.

 

The Borrower hereby notifies you that, pursuant to Section 2.08[(a)/(b)] of the
Loan Agreement, it shall make a repayment of the Loans outstanding under the
Loan Agreement to the Lender on [ ], 20__ in the amount of $_____.

 

Also included in the repayment amount shall be accrued and unpaid interest, in
the amount of $__________________.

 



 Schedule 2.08(a) - 1 

 

 

The undersigned has caused this Repayment Notice to be executed and delivered by
its duly authorized officer this_________ day of ____________, 20__.

 



  PENNYMAC LOAN SERVICES, LLC, as the Borrower       By: /s/  

Name:

Title:

 

 

 

 

 

 

 

 

 

 



 



 Schedule 2.08(a) - 2 

 

 

EXHIBIT 2.08(b)

 

FORM OF PREPAYMENT NOTICE

 

[__], 20__

 

TO:         The Lender as defined in the Loan Agreement referred to below

 

Reference is hereby made to the Loan and Security Agreement, dated as of
December 4, 2015 (as heretofore amended, the “Loan Agreement”), among PennyMac
Loan Services, LLC, as the Borrower (the “Borrower”), Private National Mortgage
Acceptance Company, LLC (the “Guarantor”) and Barclays Bank PLC, as lender (the
“Lender”). Capitalized terms not otherwise defined herein are used herein as
defined in the Loan Agreement.

 

The Borrower hereby notifies you that pursuant to and in compliance with
Section 2.09 of the Loan Agreement, it shall make a prepayment of Loans
outstanding under the Loan Agreement on [ ], 20__ in the amount of $________.

 

Also included in the prepayment amount shall be accrued and unpaid interest, in
the amount of $____________.

 

The undersigned has caused this Prepayment Notice to be executed and delivered
by its duly authorized officer this_________ day of ___________, 20__.

 

 

  PENNYMAC LOAN SERVICES, LLC, as the Borrower       By: /s/  

Name:

Title:



 

 

 

 

 



 Schedule 2.08(b) - 1 

 

 



EXHIBIT 7.01

 

FORM OF COMPLIANCE CERTIFICATE

 

Barclays Bank PLC

745 Seventh Avenue, 4th Floor

New York, New York 10019

Attention: Joseph O’Doherty

 

 

Re: Reporting Date

 

Reference is made to the Loan and Security Agreement (the “Loan Agreement”)
dated as of December 4, 2015, as amended, and now in effect among PennyMac Loan
Services, LLC, as the Borrower (the “Borrower”), Private National Mortgage
Acceptance Company, LLC (the “Guarantor”) and Barclays Bank PLC, as Lender.
Terms defined in the Loan Agreement and not otherwise defined herein are used
herein as defined in the Loan Agreement.

 

Pursuant to Section 7.01(h)(4) of the Loan Agreement, the Borrower is furnishing
to you herewith the Officer’s Certificate regarding outstanding repurchase and
indemnity demands by the Agencies and any MBS Trust.

 

Each of the undersigned Responsible Officers of the Borrower has caused the
provisions of the Loan Agreement to be reviewed and certifies to the Lender
that: (a) the undersigned has no knowledge of any Default or Event of Default,
(b) attached hereto as Schedule 1, Schedule 2, Schedule 3 and Schedule 4 are the
representations of the Borrower and computations necessary to determine that the
Borrower is in compliance with the provisions of the Loan Agreement as of the
Reporting Date referenced thereon, and (c) to the best of the undersigned’s
knowledge no event has occurred since the date of the most recent financial
statements upon which such covenant compliance was calculated that would cause
the Borrower, to no longer be in compliance with said provisions.

 

The statements made herein (and in the Schedules attached hereto) shall be
deemed to be representations and warranties made in a document for the purposes
of Section 6.01(i) of the Loan Agreement.

 

 

 

 

 



 Schedule 7.01 - 1 

 

 

SCHEDULE 1
To form of Compliance Certificate

 

1. Financial Covenants:

 

Attached as Schedule 2 to this Compliance Certificate are the calculations
demonstrating the Borrower’s and Guarantor’s compliance with the financial
covenants set forth in Section 7.01(j) of the Agreement.

 

2. Fannie Mae:

 

(i)Compliance:

 

(a) As of the close of business for the calendar month ended _________, the
[Borrower/Guarantor] was in compliance with the minimum consolidated tangible
net worth requirement of Fannie Mae.

 

(b) [Borrower/Guarantor]] has, at all times, complied with the minimum
consolidated liquidity requirement of Fannie Mae.

 

(ii)The [Borrower/Guarantor]’s minimum consolidated tangible net worth
requirement of Fannie Mae is as follows: [_______________].

 

(iii)The [Borrower/Guarantor]’s minimum consolidated liquidity requirement of
Fannie Mae is as follows: [_______________].

 

(iv)Attached as Schedule 3 to this Compliance Certificate are the calculations
demonstrating the [Borrower/Guarantor]’s compliance with the Fannie Mae
covenants listed in clauses (ii) and (iii) above.

 

Freddie Mac:

 

(i)Compliance:

 

(a) As of the close of business for the calendar month ended _________, the
[Borrower/Guarantor] was in compliance with the minimum consolidated tangible
net worth requirement of Freddie Mac.

 

(b) [Borrower/Guarantor] has, at all times, complied with the minimum
consolidated liquidity requirement of Freddie Mac.

 

(ii)The [Borrower/Guarantor]’s minimum consolidated tangible net worth
requirement of Freddie Mac is as follows: [_______________].

 

(iii)The [Borrower/Guarantor]’s minimum consolidated liquidity requirement of
Freddie Mac is as follows: [_______________].

 

(iv)Attached as Schedule 3 to this Compliance Certificate are the calculations
demonstrating the [Borrower/Guarantor]’s compliance with the Freddie Mac
covenants listed in clauses (ii) and (iii) above.

 

 

 

 

 



 Schedule 7.01 - 2 

 

 

3.         Additional Financing Facilities:

 

[There have been no changes to any Borrower Party’s existing financing
facilities for mortgage servicing rights and servicing advances owned by such
Borrower Party, since the previously delivered list as specified on Schedule
6.01(r) to the Agreement, or as subsequently updated by the Borrower by
providing an updated schedule to the Lender.] [Attached as Schedule 4 to this
Compliance Certificate is an updated schedule of each Borrower Party’s other
financing facilities, delivered pursuant to Section 6.01(r) of the Agreement.
The attached schedule hereby updates and replaces the previously delivered
schedule of financing facilities.]

 

 

 

 

 

 

 

 

 

 

 



 Schedule 7.01 - 3 

 

 

SCHEDULE 2
To form of Compliance Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 Schedule 7.01 - 4 

 

 

SCHEDULE 3
To form of Compliance Certificate

 

1.Description of all outstanding repurchase and indemnity claims with respect to
the Pledged Servicing Rights:

 

[________]

 

2.Outstanding amounts owed to Agencies but not yet paid pursuant to any
outstanding repurchase and indemnity claims:

 

[________]

 

3.Claims or compensatory fees paid by [Borrower/ Guarantor] to Agency that are
not reimbursed from a predecessor originator/servicer:

 

[________]

 

 

 

 

 

 

 

 

 

 



 Schedule 7.01 - 5 

 

 

SCHEDULE 4
To form of Compliance Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 Schedule 7.01 - 6 

